Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.
EXECUTION VERSION
Exhibit 10.77

AGREEMENT AND PLAN OF MERGER
THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is entered into as of March
14, 2016, by and among Heska Corporation, a Delaware corporation (“Purchaser”),
its wholly-owned subsidiary Cuattro International Merger Subsidiary, Inc., a
Delaware corporation (“Merger Sub”), Cuattro Veterinary, LLC, a Delaware limited
liability company (the “Company”), Kevin S. Wilson (the “Founder”) and all
members of the Company, as named on the signature page hereof (each, a “Member”
and collectively, the “Members”).
WHEREAS, the Members own all of the issued and outstanding equity of the
Company;
WHEREAS, the parties previously entered into that certain Unit Purchase
Agreement dated as of November 10, 2015 (the “UPA”) pursuant to which Purchaser
agreed to purchase, and the Members agreed to sell to Purchaser, all of the
outstanding equity interests in the Company;
WHEREAS, the parties now desire to terminate the UPA and supersede the UPA with
this Agreement, pursuant to which Merger Sub will be merged with and into the
Company, with the Company surviving that merger as a wholly-owned subsidiary of
Purchaser, on the terms and subject to the conditions set forth herein (the
“Merger”);
WHEREAS, the board of managers of the Company (the “Company Board”) has
unanimously (a) determined that this Agreement and the transactions contemplated
hereby, including the Merger, are in the best interests of the Company and its
members, (b) approved and declared advisable this Agreement and the transactions
contemplated hereby, including the Merger, and (c) resolved to recommend
adoption of this Agreement by the members of the Company in accordance with
applicable Law;
WHEREAS, contemporaneously with the execution of this Agreement, the Company has
obtained, in accordance with its operating agreement and the Delaware Limited
Liability Company Act (the “DLLCA”), a written consent of its members approving
this Agreement, the Merger and the transactions contemplated hereby;
WHEREAS, the respective boards of directors of Purchaser and Merger Sub have
unanimously (a) determined that this Agreement and the transactions contemplated
hereby, including the Merger, are in the best interests of Purchaser, Merger Sub
and their respective stockholders, and (b) approved and declared advisable this
Agreement and the transactions contemplated hereby, including the Merger in
accordance with the Delaware General Corporation Law (the “DGCL”);
WHEREAS, the Company has elected to be treated as a C corporation for U.S.
federal income tax purposes, and the parties intend that the transactions
contemplated by this Agreement be treated as a transaction that qualifies as a
“reorganization” within the meaning of Section 368(a)(2)(E) of the Internal
Revenue Code of 1986, as amended (the “Code”), and this Agreement is intended to
be, and is adopted as, a plan of reorganization for purposes of Sections 354 and
361 of the Code and within the meaning of Treasury regulation section
1.368‑2(g); and
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below, and for
other good and valuable consideration,


--------------------------------------------------------------------------------



the receipt and sufficiency of which are hereby acknowledged, the Purchaser,
Merger Sub, the Company, the Founder and the Members agree as follows:
ARTICLE I
THE MERGER; CLOSING
1.1    The Merger. On the terms and subject to the conditions set forth in this
Agreement, and in accordance with the DGCL, at the Effective Time, (a) Merger
Sub will merge with and into the Company, and (b) the separate corporate
existence of Merger Sub will cease and the Company will continue its existence
as a limited liability company under the under the DGCL as the surviving entity
in the Merger (sometimes referred to herein as the “Surviving Company”).
1.2    Merger Consideration. At the Closing (as defined in Section 1.3) in
consideration of the Merger, the Purchaser will issue an aggregate number of
shares (the “Heska Shares”) of Heska Corporation Common Stock, $0.01 par value
(the “Heska Common Stock”), equal to (i) $6,000,000.00, divided by (ii) the
average per share price of the Heska Common Stock for the ten (10) trading days
ending on the trading day prior to the Closing Date (the “Merger
Consideration”); provided, that the Merger Consideration shall not be less than
175,000 Heska Shares and the Merger Consideration shall not be more than 200,000
Heska Shares.
1.3    Location and Date of the Closing. The consummation of the Merger and the
transactions contemplated pursuant to this Agreement (the “Closing”) shall take
place at 10:00 am local time at the offices of the Purchaser, 3760 Rocky
Mountain Avenue, Loveland, CO 80538, or remotely by the exchange of documents
and signatures, no later than two (2) business days after the last of the
conditions to Closing set forth in Article VII have been satisfied or waived
(other than conditions which, by their nature, are to be satisfied on the
Closing Date), or such other date as Purchaser and the Founder agree in writing.
The date on which the Closing actually occurs is referred to herein as the
“Closing Date.” The Closing shall be deemed effective at 11:59 p.m. M.S.T. on
the Closing Date.
1.4    Closing Deliveries.
(a)    Deliveries by the Company and the Members. At the Closing, the Company
and the Members shall deliver to the Purchaser the following (this Agreement,
the documents referred to in this Section 1.3(a) to be executed by the Company,
and all other agreements and instruments contemplated hereby to be executed by
the Company being collectively referred as the “Company Transaction Documents”,
and this Agreement, the documents referred to in this Section 1.3(a) to be
executed by the Members, and all other agreements and instruments contemplated
hereby to be executed by the Members being collectively referred to as “Member
Transaction Documents” of such Members, as the case may be):
(i)    Resignations. Resignations of the managers, officers and directors of the
Company.
(ii)    Lock-Up Agreement. A Lock-Up Agreement, each in the form attached hereto
as Exhibit A, duly executed by each Member.



--------------------------------------------------------------------------------



(iii)    Ancillary Agreements.
(A)    Assignment and Assumption Agreement (License Agreement). An Assignment
and Assumption Agreement between Heska Imaging US, LLC (“Imaging US”), Heska
Imaging Global, LLC (“Imaging Global”), Cuattro, LLC (“Cuattro”) and Heska
Imaging International, Inc. (formerly known as Cuattro Veterinary, LLC)
(“Imaging International”), in the form attached hereto as Exhibit B (the
“Assignment and Assumption Agreement (License Agreement)”), duly executed by
Imaging US, Imaging Global, Cuattro and Imaging International.
(B)    Assignment and Assumption Agreement (Supply Agreement). An Assignment and
Assumption Agreement between Imaging US, Imaging Global, Cuattro and Imaging
International, in the form attached hereto as Exhibit C (the “Assignment and
Assumption Agreement (Supply Agreement)”), duly executed by Imaging US, Imaging
Global, Cuattro and Imaging International.
(iv)    Merger Consideration Schedule. At least three (3) business days before
the Closing, the Company shall deliver to Purchaser a schedule setting forth the
portion of the Merger Consideration payable to each Member at Closing (and the
percentage interest of each Member in any consideration payable pursuant to
Section 1.5), in accordance with the Operating Agreement of the Company and any
other agreement or understanding among the Members, duly certified in writing as
correct by the Members (the “Merger Consideration Schedule”).
(v)    Releases. Releases of the Company, each in the form attached hereto as
Exhibit D, dated as of the Closing Date, duly executed by the Founder and each
Member;
(vi)    Consents and Approvals. Evidence that (A) all consents set forth in
Sections 2.4 and 2.5 of the Disclosure Schedule and (B) all other consents,
approvals, orders or authorizations of, or registrations, qualifications,
designations, declarations or filings with any Person necessary or advisable in
connection with the consummation by the Company or any Member of the
transactions contemplated hereby have, in each of the cases described in the
preceding clauses (A) and (B), been obtained or made, as applicable;
(vii)    Manager’s Certificates.
(A)    A certificate executed by the Manager of the Company certifying that
attached thereto are (A) a true, complete and correct copy of the Certificate of
Formation of the Company, as amended, as in effect at the Closing, certified by
an appropriate authority of the State of Delaware, (B) true, complete and
correct copies of the Company Operating Agreement as in effect immediately prior
to the Closing, (C) true, complete and correct copies of resolutions of the
Company’s managers and members, respectively, authorizing the execution,
delivery and performance by the Company of this Agreement and all other Company
Transaction Documents and the transactions contemplated hereby and thereby,
which resolutions have not been modified, rescinded or revoked, and (D) specimen
signatures of the officers of the Company authorized to sign the Company
Transaction Documents;
(B)    A certificate executed by the Manager of Cuattro certifying that attached
thereto are (A) a true, complete and correct copy of the Certificate of
Formation of Cuattro, as amended, as in effect at the Closing, certified by an
appropriate authority of the State of Delaware, (B) true, complete and correct
copies of the Operating Agreement of Cuattro, as in effect immediately



--------------------------------------------------------------------------------



prior to the Closing, (C) true, complete and correct copies of resolutions of
Cuattro’s managers and members, respectively, authorizing the execution,
delivery and performance by Cuattro of this Agreement and all other Member
Transaction Documents and the transactions contemplated hereby and thereby,
which resolutions have not been modified, rescinded or revoked, and (D) specimen
signatures of the officers of Cuattro authorized to sign the Member Transaction
Documents;
(viii)    Good Standing Certificates. Certificates issued by an appropriate
authority of the State of Delaware and each other jurisdiction in which the
Company is qualified to do business, certifying as of a date no more than five
(5) days prior to the Closing Date that the Company is in good standing under
the Laws (as defined below) of such jurisdiction; and
(ix)    Other Documents. All other consents, certificates, documents,
instruments and other items required to be delivered by the Company or the
Members pursuant to the Transaction Documents (as defined below), and all such
other documents, certificates and instruments as the Purchaser reasonably
requests in order to give effect to the transactions contemplated hereby.
(b)    Deliveries by the Purchaser. At the Closing, the Purchaser shall deliver
to the Company (this Agreement, the documents referred to in this Section 1.3(b)
to be executed by the Purchaser, and all other agreements and instruments
contemplated hereby to be executed by the Purchaser being collectively referred
as the “Purchaser Transaction Documents” and collectively with the Company
Transaction Documents and the Member Transaction Documents, the “Transaction
Documents”):
(i)    Heska Shares. The Purchaser shall deliver a stock certificate or
certificates, in denominations specified in writing by the Members, to the
Members representing the Heska Shares bearing the following legends:
(1)    “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD OR TRANSFERRED
(I) IN THE ABSENCE OF SUCH REGISTRATION OR (II) WITHOUT AN EXEMPTION THEREFROM
AND, IF REQUESTED BY PURCHASER, AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO
PURCHASER THAT SUCH REGISTRATION IS NOT REQUIRED.”
(2)    “THE HOLDER OF SECURITIES REPRESENTED BY THIS CERTIFICATE HAS ENTERED
INTO A LOCK-UP AGREEMENT PURSUANT TO WHICH SUCH HOLDER HAS AGREED THAT PRIOR TO
_________________, 2016 SUCH HOLDER SHALL NOT OFFER TO SELL, CONTRACT TO SELL OR
OTHERWISE SELL, DISPOSE OF OR GRANT ANY RIGHTS WITH RESPECT TO THE SECURITIES
REPRESENTED BY THIS CERTIFICATE. THE FOREGOING RESTRICTION PRECLUDES SUCH HOLDER
FROM ENGAGING IN ANY HEDGING OR OTHER TRANSACTIONS THAT MAY LEAD TO OR RESULT IN
A SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE PRIOR TO
_________________, 2016 EVEN IF SUCH SECURITIES WOULD BE SOLD BY SOMEONE OTHER
THAN THE HOLDER.”
(ii)    Lock-Up Agreement. The Lock-Up Agreement duly executed by the Purchaser;



--------------------------------------------------------------------------------



(iii)    Consents and Approvals. Evidence that all consents, approvals, orders
or authorizations of, or registrations, qualifications, designations,
declarations or filings with, any Person necessary to the consummation by the
Purchaser of the transactions contemplated hereby have been obtained or made, as
applicable; and
(iv)    Other Documents. All other consents, certificates, documents,
instruments and other items required to be delivered by the Purchaser pursuant
to the Transaction Documents, and all such other documents, certificates and
instruments as the Company shall reasonably request in order to give effect to
the transactions contemplated hereby.
1.5    Contingent Merger Consideration. If, and only to the extent that, after
the Closing, Purchaser or the Company recover any amounts from the Cuattro
Affiliates with respect to the Reserved Assets (as such terms are defined in
Section 2.7), Purchaser shall, on a date within thirty (30) days after such
recovery (the “Adjustment Date”), issue and deliver to the Members, ratably in
accordance with the percentage interests set forth in the Merger Consideration
Schedule, as an adjustment to the Merger Consideration, an amount in cash equal
to the amount recovered with respect to the Reserved Assets.
1.6    Effective Time. Subject to the provisions of this Agreement, at the
Closing, the Company, Purchaser and Merger Sub shall cause a certificate of
merger (the “Certificate of Merger”) to be executed, acknowledged and filed with
the Secretary of State of the State of Delaware in accordance with the relevant
provisions of the DGCL and DLLCA and shall make all other filings or recordings
required under the DGCL and DLLCA. The Merger shall become effective as of such
time as the Certificate of Merger has been duly filed with the Secretary of
State of the State of Delaware or at such later date or time as may be agreed by
the Company and Purchaser in writing and specified in the Certificate of Merger
in accordance with the DGCL and DLLCA (the effective time of the Merger being
hereinafter referred to as the “Effective Time”).
1.7    Effects of the Merger. The Merger shall have the effects set forth herein
and in the applicable provisions of the DGCL and DLLCA. Without limiting the
generality of the foregoing, and subject thereto, from and after the Effective
Time, all property, rights, privileges, immunities, powers, franchises, licenses
and authority of the Company and Merger Sub shall vest in the Surviving Company,
and all debts, liabilities, obligations, restrictions and duties of each of the
Company and Merger Sub shall become the debts, liabilities, obligations,
restrictions and duties of the Surviving Company.
1.8    Governing Documents of Surviving Company. At the Effective Time, (a) the
Certificate of Merger shall include such amendments to the certificate of
formation of the Surviving Company as the Purchaser shall require and (b) the
limited liability company agreement of the Surviving Company shall be amended
and restated in its entirety in such form as Purchaser shall require.
1.9    Directors and Officers. The directors and officers of Merger Sub, in each
case, immediately prior to the Effective Time shall, from and after the
Effective Time, be the directors and officers, respectively, of the Surviving
Company until their successors have been duly elected or appointed and qualified
or until their earlier death, resignation or removal in accordance with the
DLLCA and the operating agreement of the Surviving Company.



--------------------------------------------------------------------------------



1.10    Effect of the Merger on Units of the Company and Stock of Merger Sub. At
the Effective Time, as a result of the Merger and without any action on the part
of Purchaser, Merger Sub, the Company or any Member:
(a)    Cancellation of Certain Company Units. Company Units, if any, that are
owned by Purchaser, Merger Sub or the Company (as treasury stock or otherwise)
or any of their respective direct or indirect wholly owned Subsidiaries shall
automatically be cancelled and retired and shall cease to exist, and no
consideration shall be delivered in exchange therefor.
(b)    Conversion of Company Units. Each Company Unit issued and outstanding
immediately prior to the Effective Time (other than Units to be cancelled and
retired in accordance with Section 1.9(a), if any) shall be converted into the
right to receive the portion of the Merger Consideration set forth in the Merger
Consideration Schedule, in cash, without interest, at the respective times and
subject to the contingencies specified herein.
(c)    Conversion of Merger Sub Capital Stock. Each share of common stock, par
value $0.001 per share, of Merger Sub issued and outstanding immediately prior
to the Effective Time shall be converted into and become one newly issued, fully
paid and non-assessable Unit of the Surviving Company.
1.11    No Further Ownership Rights in Company Units. All Merger Consideration
paid or payable upon the surrender of certificates for Units in accordance with
the terms hereof shall be deemed to have been paid or payable in full
satisfaction of all rights pertaining to the Units formerly represented by such
certificate, and from and after the Effective Time, there shall be no further
registration of transfers of Units on the transfer books of the Surviving
Company. If, after the Effective Time, certificates for Units are presented to
the Surviving Company, they shall be cancelled and exchanged for the Merger
Consideration provided for, and in accordance with the procedures set forth, in
this Agreement.
1.12    Withholding Rights. Each of the Purchaser, Merger Sub and the Surviving
Company shall be entitled to deduct and withhold from the consideration
otherwise payable to any person pursuant to this Agreement such amounts as may
be required to be deducted and withheld with respect to the making of such
payment under any provision of Tax Law. To the extent that amounts are so
deducted and withheld by the Purchaser, Merger Sub or the Surviving Company, as
the case may be, such amounts shall be treated for all purposes of this
Agreement as having been paid to the person in respect of which the Purchaser,
Merger Sub or the Surviving Company, as the case may be, made such deduction and
withholding.


ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY, THE FOUNDER AND THE MEMBERS
Except as disclosed by the Company in the written Disclosure Schedule provided
by the Company to the Purchaser dated the date hereof (the “Disclosure
Schedule”), the Company, the Founder and the Members hereby jointly and
generally represent and warrant to the Purchaser that the statements contained
in this Article II are complete and accurate as of the execution and delivery of



--------------------------------------------------------------------------------



this Agreement and the Closing Date. The Disclosure Schedule shall be arranged
in sections corresponding to the numbered and lettered sections and subsections
contained in this Article II, and the disclosures in any section or subsection
of the Disclosure Schedule shall qualify the correspondingly numbered section
and/or subsection in this Article II and, to the extent it is clear from a
reading of the disclosure that such disclosure is applicable to such other
sections and subsections, the other sections and subsections in this Article II.
2.1    Organization and Standing. The Company is a limited liability company
duly organized, validly existing and in good standing under the Laws of the
State of Delaware and has all requisite company power and authority to conduct
its business as presently conducted and as proposed to be conducted by it and to
enter into and perform this Agreement and the other Company Transaction
Documents and to carry out the transactions contemplated by this Agreement and
the other Company Transaction Documents. The Company is duly qualified to do
business as a foreign company and is in good standing in each jurisdiction in
which the failure so to qualify could reasonably be expected to have a material
adverse effect on the business, prospects, assets or condition (financial or
otherwise) of the Company, where the term “material”, unless otherwise
specifically defined, shall include any specified item, event or matter which,
in the aggregate, results in, or may have as a result, an impact which exceeds
or may exceed $25,000 (a “Company Material Adverse Effect”). The Company has
furnished to the Purchaser complete and accurate copies of its Certificate of
Formation and Company Operating Agreement, each as amended to date and in
effect. The Company has at all times complied with all provisions of its
Certificate of Formation and the Company Operating Agreement and is not in
default under, or in violation of, any such provision.
2.2    Subsidiaries. The Company does not have and has not had any subsidiaries,
and does not own or control, and has not owned or controlled, directly or
indirectly, any shares of capital stock of any other corporation or any interest
in any partnership, limited liability company, joint venture or other
non-corporate business enterprise. The Company is not a participant in any joint
venture, partnership or similar arrangement.
2.3    Capitalization.
(a)    Section 2.3(a) of the Disclosure Schedule includes a complete and
accurate list of the holders of equity interests in the Company, showing the
Units held by each such holder immediately before the Closing. All of the issued
and outstanding equity interests in the Company have been duly authorized and
validly issued and are fully paid. All of the issued and outstanding equity
interests in the Company have been offered, issued and sold by the Company in
compliance with all applicable federal and state securities Laws. The Merger
Consideration Schedule delivered at Closing will set forth the true and accurate
calculation of the portion of the Merger Consideration payable to each Member in
accordance with the Operating Agreement of the Company and any other agreement
or understanding among the Members.
(b)    Except as set forth in Section 2.3 of the Disclosure Schedule, (i) no
subscription, warrant, option, convertible security or other right (contingent
or otherwise) to purchase or acquire any equity interest in the Company is
authorized or outstanding, (ii) the Company has no obligation (contingent or
otherwise) to issue any subscription, warrant, option, convertible security or
other such right, or to issue or distribute to any holder of any equity
interests in the Company any evidences of indebtedness or assets of the Company,
(iii) the Company has no obligation (contingent or otherwise) to purchase,
redeem or otherwise acquire any equity interest in the Company or to make



--------------------------------------------------------------------------------



any distribution in respect thereof, and (iv) there are no outstanding or
authorized equity appreciation, phantom equity or similar rights with respect to
the Company.
(c)    Except for this Agreement, the Company Operating Agreement and the
Lock-Up Agreement there is no agreement, written or oral, between the Company
and any holders of its securities, or among any holder of its securities,
relating to the sale or transfer (including agreements relating to rights of
first refusal, co‑sale rights or “drag‑along” rights), registration under the
Securities Act of 1933 (the “Securities Act”), or voting, of equity interests in
the Company.
(d)    The Units are uncertificated securities and no certificates representing
Units or other interests in the Company are issued or outstanding.
2.4    Authority for Agreement; No Conflict.
(a)    The execution, delivery and performance by the Company of this Agreement
and the other Company Transaction Documents, and the consummation by the Company
of the transactions contemplated hereby and thereby, have been duly authorized
by all necessary company action. This Agreement and the other Company
Transaction Documents have been duly and validly executed and delivered by the
Company and constitute valid and binding obligations of the Company enforceable
in accordance with their respective terms.
(b)    Except as set forth in Section 2.4 of the Disclosure Schedule, the
execution and delivery of this Agreement and the other Company Transaction
Documents, the consummation of the transactions contemplated hereby and thereby
and the compliance with their respective provisions by the Company will not
(i) conflict with or violate any provision of the Certificate of Formation of
the Company or the Company Operating Agreement, (ii) conflict with, result in a
breach of, constitute (with or without due notice or lapse of time or both) a
default under, result in the imposition or acceleration of obligations or the
loss of any benefits under, create in any Person the right to accelerate,
terminate, modify or cancel, or require any notice, consent or waiver under, any
material contract, lease, sublease, license, sublicense, permit, indenture,
mortgage, instrument, Lien (as defined below) or other arrangement to which the
Company is a party or by which the Company is bound or to which its assets are
subject, (iii) result in the imposition of any Lien upon any assets of the
Company or (iv) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to the Company or any of its properties or assets. For
purposes of this Agreement, “Lien” means any mortgage, pledge, security
interest, encumbrance, charge, restriction on transfer or other lien (whether
arising by contract or by operation of law).
2.5    Governmental Consents. Except as set forth in Section 2.5 of the
Disclosure Schedule, no consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any court,
arbitrational tribunal, administrative agency or commission or other domestic or
international governmental or regulatory authority or agency (each of the
foregoing is hereafter referred to as a “Governmental Entity”) is required on
the part of the Company in connection with the Merger, or the other transactions
to be consummated at the Closing, as contemplated by this Agreement and the
other Transaction Documents.
2.6    Litigation. There is no action, suit or proceeding, or governmental
inquiry or investigation, pending, or, to the Company’s knowledge, any basis
therefor or threat thereof, (a) against the Company, any of the Members, any of
the former Members or, to the extent related to their employment relationship
with the Company, any executive level employee of the Company, (b) which



--------------------------------------------------------------------------------



questions the validity of this Agreement, the other Transaction Documents or the
right of the Company or any of the Members to execute, deliver and perform any
such documents, or (c) which could reasonably be expected to result, either
individually or in the aggregate, in a Company Material Adverse Effect. Without
limiting the foregoing, there is no litigation pending, or, to the Company’s
knowledge, any basis therefor or threat thereof, against the Company, any of the
Members, any of the former Members or any of the Company’s employees by reason
of the past employment relationships of any of the Members or Former Members or
the Company’s employees, the proposed activities of the Company, or negotiations
by the Company with possible investors in the Company. None of the Company, the
Members, former Members or, to extent related to their employment relationship
with the Company, any executive level employee of the Company, is subject to any
outstanding judgment, order or decree.
2.7    Financial Statements.
(a)    Section 2.7(a) of the Disclosure Schedule includes a complete and
accurate copy of (a) the balance sheet of the Company at December 31, 2013 and
the related statements of operations and cash flows for the fiscal year then
ended, (b) the balance sheet of the Company at December 31, 2014 and the related
statements of operations and cash flows for the fiscal year then ended, and (c)
the balance sheet of the Company (the “Balance Sheet”) at December 31, 2015 (the
“Balance Sheet Date”) and the related statements of operations and cash flows
for the period then ended (collectively, the “Financial Statements”).
(b)    The Financial Statements are in accordance with the books and records of
the Company, present fairly the financial condition and results of operations of
the Company, at the dates and for the periods indicated, and have been prepared
in accordance with generally accepted accounting principles (“GAAP”)
consistently applied, except that the unaudited Financial Statements may not be
in accordance with GAAP to the extent of the absence of footnotes normally
contained therein and are subject to normal year-end audit adjustments which in
the aggregate are not reasonably expected to be material.
(c)    Without limiting the generality of the foregoing, the Company has fully
reserved as uncollectable all liabilities and obligations to the Company, if
any, from Cuattro, LLC, Cuattro Medical, LLC and Cuattro Software, LLC and any
other affiliates of the Founder and the Members (collectively, the “Cuattro
Affiliates”) (the “Reserved Assets”).
2.8    Absence of Undisclosed Liabilities. Section 2.8 of the Disclosure
Schedule sets forth all liabilities of the Company of any nature (whether known
or unknown, absolute or contingent) as of the date hereof, other than
(a) liabilities which have arisen since the Balance Sheet Date in the ordinary
course of business consistent with past practice and disclosed to Purchaser and
(b) contractual liabilities incurred in the ordinary course of business
consistent with past practice pursuant to Material Contracts and which could not
reasonably be expected, either individually or in the aggregate, to have a
Company Material Adverse Effect. Without limiting the generality of the
foregoing, the Company has, and will have at Closing, no liability or obligation
to any of the Founder, the Members or the Cuattro Affiliates, except for the
obligations of the Company to Founder’s Affiliate, Heska Imaging, pursuant to
that certain Promissory Note, dated as of February 22, 2013, in the original
principal amount of $1,360,000.00, plus interest thereon (the “Imaging Note”).



--------------------------------------------------------------------------------



2.9    Absence of Changes. Since the Balance Sheet Date, there has not been any:
(a)    changes, events, circumstances, developments or effects that,
individually or in the aggregate, have had, or could reasonably be expected to
have, a Company Material Adverse Effect;
(b)    waiver or compromise by the Company of a material right or of a material
debt owed to it;
(c)    satisfaction or discharge of any claim or Lien, or payment of any
obligation, by the Company, except in the ordinary course of business consistent
with past practice and the satisfaction, discharge or payment of which could not
reasonably be expected to have a Company Material Adverse Effect;
(d)    except for any changes to agreements necessitated by Heska Imaging,
material change to a material contract or agreement by which the Company or any
of its assets is bound or subject;
(e)    material change in any compensation arrangement or agreement with any
employee, officer, manager or member of the Company;
(f)    resignation or termination of employment of any officer or any executive
level employee of the Company;
(g)    imposition of any Lien on any asset of the Company, except Liens for
taxes not yet due or payable and any landlord’s, mechanic’s, carrier’s,
workmen’s, repairmen’s or other similar statutory Liens arising or incurred in
the ordinary course of business that do not materially detract from the value or
use of the property encumbered thereby (“Permitted Liens”);
(h)    loans or guarantees made by the Company to or for the benefit of its
employees, officers, managers or members, or any members of their immediate
families;
(i)    declaration, setting aside or payment or other distribution in respect of
any equity interest in the Company, or any direct or indirect redemption,
purchase, or other acquisition of any of such equity interest by the Company;
(j)    sale, assignment, transfer or disposition of any material assets of the
Company;
(k)    acquisition by the Company of any material assets;
(l)    receipt by the Company of notice that any of its major customers has
terminated, or intends to terminate, its relationship with the Company or
canceled, or intends to cancel, any order submitted to the Company or that any
Governmental Entity has terminated or cancelled or intends to terminate or
cancel any Permit (as defined in Section 2.15(b));
(m)    liability or obligation incurred under agreements or otherwise, except
current liabilities entered into or incurred in the ordinary course of business
consistent with past practices;
(n)    any other transaction, occurrence or circumstance outside the ordinary
course of business;



--------------------------------------------------------------------------------



(o)    any arrangement or commitment by the Company to do any of the things
described above in this Section 2.9.
2.10    Taxes.
(a)    For purposes of this Agreement: (i) “Tax” or “Taxes” means all taxes,
charges, fees, levies or other similar assessments or liabilities, including
income, gross receipts, ad valorem, premium, value-added, excise, real property,
personal property, sales, use, transfer, withholding, employment, unemployment
insurance, social security, business license, business organization,
environmental, workers compensation, payroll, profits, license, lease, service,
service use, severance, stamp, occupation, windfall profits, customs, duties,
franchise and other taxes imposed by the United States of America or any state,
local or foreign government, or any other Governmental Entity, and any interest,
fines, penalties, assessments or additions to tax resulting from, attributable
to or incurred in connection with any tax or any contest or dispute thereof; and
(ii) “Tax Returns” means all reports, returns, declarations, statements or other
information required to be supplied to a taxing authority in connection with
Taxes and any amendment thereof.
(b)    The amounts shown on the Balance Sheet as income taxes payable are
sufficient in all material respects for the payment of all unpaid Taxes for all
periods ending on or before the date thereof. The Company has timely filed or
obtained presently effective extensions with respect to all Tax Returns that are
or were required to be filed by it, such Tax Returns are complete and accurate
in all material respects and all Taxes shown thereon to be due have been timely
paid. All Taxes that the Company is or was required by Law to have withheld or
collected have been duly withheld or collected and, to the extent required, have
been timely paid to the proper Governmental Entity. The Tax Returns of the
Company have not been audited by any Governmental Entity, and no controversy
with respect to Taxes is pending or, to the best of the Company’s knowledge,
threatened. The Company was treated as a partnership for United States federal,
state and local tax purposes at all times from its date of formation through
January 16, 2015, and as a “C” corporation at all times thereafter beginning
January 17, 2015.
(c)    To the best of the Company’s knowledge, all elections under Section 83(b)
of the Internal Revenue Code of 1986 (the “Code”) have been timely filed by all
individuals who have purchased or otherwise have been issued, equity or profits
interests in the Company subject to vesting and repurchase rights.
2.11    Property and Assets; Sufficiency. The Company has good and marketable
title to, or a valid leasehold or license interest in, all of its material
properties and assets, including all properties and assets reflected in the
Balance Sheet, except those disposed of since the date thereof in the ordinary
course of business consistent with past practice, and, except as set forth in
Section 2.11 of the Disclosure Schedule, none of such properties or assets is
subject to any Lien other than Permitted Liens. The Company does not own and has
not owned any real property. Except as set forth in Section 2.11 of the
Disclosure Schedule, the assets of the Company constitute all of the assets used
or useful in the operation of the business of the Company as it has been
operated prior to the date hereof. Such assets are sufficient for the Purchaser
to operate the business of the Company after the Closing in the ordinary course
of business consistent with past practice. Each tangible asset is free from
defects (patent and latent), has been maintained in accordance with normal
industry practice, is in good operating condition and repair (normal wear and
tear excepted), and is suitable for the purposes for which it presently is used.



--------------------------------------------------------------------------------



2.12    Intellectual Property.
(a)    Section 2.12(a)(i) of the Disclosure Schedule includes a complete and
accurate list of each patent, patent application, copyright registration or
application therefor, and trademark, service mark and domain name registration
or application therefor of the Company. Section 2.12(a)(ii) of the Disclosure
Schedule includes a complete and accurate list of each Customer Deliverable (as
defined below) of the Company. Except as set forth in such Section, the Company
does not use in its business any other patent, trademark, copyright, application
for any of the foregoing, trade secret or other intellectual property rights.
Purchaser will, upon consummation of the transactions contemplated by this
Agreement, possess adequate rights, licenses and other authority to operate the
business of the Company and to use its assets in the manner now used, without
infringement or unlawful or improper use of any proprietary rights.
(b)    The Company owns or has the right to use (pursuant to Material Contracts
supplied to Purchaser) all Intellectual Property (as defined below) necessary
(i) to use, manufacture, market and distribute the Customer Deliverables and
(ii) to operate the Internal Systems (as defined below). The Company has taken
all reasonable measures to protect the proprietary nature of each item of
Company Intellectual Property (as defined below), and to maintain in confidence
all trade secrets and confidential information, that it owns or uses. No other
Person has any rights to any of the Company Intellectual Property owned by the
Company (except pursuant to agreements or licenses specified in Section 2.12(b)
of the Disclosure Schedule), and, to the best of the Company’s knowledge, no
other Person is infringing, violating or misappropriating any of the Company
Intellectual Property.
(c)    To the Company’s knowledge none of the Customer Deliverables (as defined
below), or the marketing, distribution, provision or use thereof, infringes or
violates, or constitutes a misappropriation of, any Intellectual Property rights
of any Person, and neither the marketing, distribution, provision or use of any
Customer Deliverables currently under development by the Company will, when such
Customer Deliverables are commercially released by the Company, infringe or
violate, or constitute a misappropriation of, any Intellectual Property rights
of any Person that exist today. To the Company’s knowledge none of the Internal
Systems, or the use thereof, infringes or violates, or constitutes a
misappropriation of, any Intellectual Property rights of any Person. Section
2.12(c) of the Disclosure Schedule includes a complete and accurate list of any
complaint, claim or notice, or written threat thereof, received by the Company
alleging any such infringement, violation or misappropriation; and the Company
has provided to the Purchaser complete and accurate copies of all written
documentation in the possession of the Company relating to any such complaint,
claim, notice or threat. The Company has provided to the Purchaser complete and
accurate copies of all written documentation in the Company’s possession
relating to claims or disputes known to the Company concerning any Company
Intellectual Property.
(d)    Section 2.12(d) of the Disclosure Schedule identifies each license or
other agreement pursuant to which the Company has licensed, distributed or
otherwise granted any rights to any third party with respect to any Company
Intellectual Property, and none of such licenses or other agreements obligates
the Company to indemnify any Person against any infringement, violation or
misappropriation of any Intellectual Property Rights with respect to any Company
Intellectual Property other than the indemnification obligations set forth in
the Company’s form of Master Warranty and Support Terms and Conditions
previously delivered to the Purchaser with such changes as the Company may have
approved, which would not individually or in the aggregate constitute a Company
Material Adverse Effect.



--------------------------------------------------------------------------------



(e)    Section 2.12(e) of the Disclosure Schedule identifies each item of
Company Intellectual Property that is owned by a Person other than the Company,
and the license or agreement pursuant to which the Company uses it (excluding
off-the-shelf software programs licensed by the Company pursuant to “shrink
wrap” or “click through” licenses).
(f)    The Company has not disclosed the source code for any software developed
by it, or other confidential information constituting, embodied in or pertaining
to such software, to any Person, except pursuant to the agreements listed in
Section 2.12(f) of the Disclosure Schedule, and the Company has taken reasonable
measures to prevent disclosure of such source code.
(g)    All of the copyrightable materials incorporated in or bundled with the
Customer Deliverables have been created by employees of the Company within the
scope of their employment by the Company or by independent contractors of the
Company who have executed agreements expressly assigning all right, title and
interest (including all moral rights) in such copyrightable materials to the
Company, or pursuant to the Amended and Restated Master License Agreement, dated
as of February 22, 2013, as amended, or the Supply Agreement, dated as of
February 24, 2013, as amended. No portion of such copyrightable materials was
jointly developed with any third party.
(h)    Section 2.12(h) of the Disclosure Schedule includes a complete and
accurate list of all Open Source Materials (as defined below) that the Company
has used in any way and describes the manner in which such Open Source Materials
have been used by the Company, including whether and how the Open Source
Materials have been modified and/or distributed by the Company. The Company has
not (i) incorporated any Open Source Materials into, or combined Open Source
Materials with, any Customer Deliverables, (ii) distributed Open Source
Materials in connection with any Customer Deliverables, or (iii) used Open
Source Materials that (with respect to either clause (i), (ii) or (iii) above)
(A) create, or purport to create, obligations for the Company with respect to
software developed or distributed by the Company or (B) grant, or purport to
grant, to any third party any rights or immunities under intellectual property
rights. Without limiting the generality of the foregoing, the Company has not
used any Open Source Materials that require, as a condition of use, modification
and/or distribution of such Open Source Materials, that other software
incorporated into, derived from or distributed with such Open Source Materials
be (1) disclosed or distributed in source code form, (2) licensed for the
purpose of making derivative works, or (3) redistributable at no charge.
(i)    To the Company’s knowledge, the Customer Deliverables and the Internal
Systems are free from significant defects or programming errors and conform in
all material respects to the written documentation and specifications therefor.
(j)    For purposes of this Agreement, the following terms shall have the
following meanings:
(i)    “Customer Deliverables” shall mean (A) the products that the Company
(1) currently markets, sells or licenses or (2) currently plans to market, sell
or license in the future and (B) the services that the Company (1) currently
provides or (2) currently plans to provide in the future.
(ii)    “Internal Systems” shall mean the internal systems of the Company that
are used in its business or operations, including, computer hardware systems,
software applications and embedded systems.



--------------------------------------------------------------------------------



(iii)    “Intellectual Property” shall mean all: (A) patents, patent
applications, patent disclosures and all related continuation,
continuation-in-part, divisional, reissue, reexamination, utility model,
certificate of invention and design patents, patent applications, registrations
and applications for registrations; (B) trademarks, service marks, trade dress,
Internet domain names, logos, trade names and corporate names and registrations
and applications for registration thereof; (C) copyrights and registrations and
applications for registration thereof; (D) mask works and registrations and
applications for registration thereof; (E) computer software, data and
documentation; (F) inventions, trade secrets and confidential business
information, whether patentable or non-patentable and whether or not reduced to
practice, know-how, manufacturing and product processes and techniques, research
and development information, copyrightable works, financial, marketing and
business data, pricing and cost information, business and marketing plans and
customer and supplier lists and information; (G) other proprietary rights
relating to any of the foregoing (including remedies against infringements
thereof and rights of protection of interest therein under the Laws of all
jurisdictions); and (H) copies and tangible embodiments thereof.
(iv)    “Company Intellectual Property” shall mean the Intellectual Property
owned by or licensed to the Company and incorporated in, underlying or used in
connection with the Customer Deliverables or the Internal Systems.
(v)    “Open Source Materials” shall mean all software or other material that is
distributed as “free software”, “open source software” or under a similar
licensing or distribution model, including the GNU General Public License (GPL),
GNU Lesser General Public License (LGPL), Mozilla Public License (MPL), BSD
Licenses, the Artistic License, the Netscape Public License, the Sun Community
Source License (SCSL) the Sun Industry Standards License (SISL) and the Apache
License.
2.13    Insurance. The Company maintains the insurance policies set forth in
Section 2.13 of the Disclosure Schedule, all of which are in full force and
effect. To the best of the Company’s knowledge, such policies provide reasonable
coverage given the nature of the business engaged in the Company.
2.14    Material Contracts.
(a)    Other than the obligations set forth in the Company’s form of Master
Warranty and Support Terms and Conditions, previously delivered to the
Purchaser, with such changes as the Company may have approved, which would not
individually or in the aggregate constitute a Company Material Adverse Effect,
Section 2.14(a) of the Disclosure Schedule sets forth a complete and accurate
list of each agreement or commitment of any nature (whether written or oral) to
which the Company is a party or by which it is bound (a) that could reasonably
be expected to result in future expenditures by the Company in excess of $10,000
or which could reasonably be expected to result in future payments to the
Company in excess of $10,000, (b) that is an employment or consulting agreement,
employee benefit, bonus, pension, profit-sharing, equity option, equity purchase
or similar plan or arrangement, (c) with any Person engaged by the Company as a
distributor or sales representative or in a similar capacity, (d) with any
current or former member, manager or officer of the Company, or any “affiliate”
or “associate” of such Persons (as such terms are defined in the rules and
regulations promulgated under the Securities Act), including any agreement or
other arrangement providing for the furnishing of services by, rental of real or
personal property from, or otherwise requiring payments to, any such Person,
(e) restricting the Company from carrying on any business anywhere in the world,
(f) relating to indebtedness of the Company for borrowed money, (g) for the
disposition of a material



--------------------------------------------------------------------------------



portion of the Company’s assets, (h) for the acquisition by the Company of the
business or securities or other ownership interests of another Person, (i) with
any Person regarding a joint venture, partnership, alliance or similar
arrangement, (j) with any customer or supplier, or (k) that is otherwise
material to the Company (all such agreements required to be disclosed pursuant
to this Section 2.14(a), collectively, the “Material Contracts”).
(b)    The Company has delivered to the Purchaser complete and accurate copies
of all Material Contracts (or an accurate written summary of any oral
agreement). All Material Contracts are valid, binding, and enforceable against
the Company, and, to the best of the Company’s knowledge, against the other
parties thereto in accordance with their terms, and in full force and effect.
Neither the Company, nor, to the best of the Company’s knowledge, any other
party thereto, is in material breach of any of the Material Contracts and there
exists no condition or event which, after notice or lapse of time or both, would
constitute any such breach by the Company or, to the best of the Company’s
knowledge, any other party thereto.
2.15    Compliance: Permits.
(a)    The Company has, in all material respects, complied with all laws,
statutes, rules, regulations, judgments, orders and decrees (collectively,
“Laws”) applicable to its present and proposed business. There is no term or
provision of any mortgage, indenture, contract, agreement or instrument to which
the Company is a party or by which it is bound or, to the Company’s knowledge,
any provision of any Law applicable to or binding upon the Company, which has
had, or could reasonably be expected to have, a Company Material Adverse Effect.
Except as set forth in Section 2.15(a) of the Disclosure Schedule, to the best
of the Company’s knowledge, none of the Members nor any other employee of the
Company is in violation of any term of any contract or covenant (either with the
Company or with another Person) relating to employment, patents, assignment of
inventions, proprietary information disclosure, non-competition or
non-solicitation.
(b)    The Company holds and maintains in full force and effect all material
permits, licenses, registrations, certificates, orders or approvals from any
Governmental Entity (collectively, “Permits”) necessary for the ownership and
conduct of its business in each of the jurisdictions in which it conducts or
operates its businesses substantially in the manner conducted as of the date
hereof, all of which are listed on Section 2.15(b) of the Disclosure Schedule.
(c)    The Company has, in all material respects, complied with all of the terms
and requirements of each Permit. The Company has not received any notice
regarding (i) any actual or alleged material violation of, or material failure
to comply with, any term or requirement of any Permit, (ii) any actual, proposed
or potential revocation, withdrawal, suspension, cancellation or termination of,
or modification to any Permit. To the Company’s knowledge (i) no event has
occurred or circumstance exists that could reasonably be expected to (with or
without the giving of notice or lapse of time or both) constitute or result in,
directly or indirectly, (A) a material violation by the Company of, or a
material failure on the part of the Company to comply with, any applicable Laws,
or any of the terms and requirements of any Permit or (B) the revocation,
withdrawal, suspension, cancellation or termination of, or any modification to
any Permit and (ii) all filings required to have been made with respect to each
Permit, including the filing of all applications required to have been filed for
the renewal of each Permit, have been duly made on a timely basis with the
appropriate Governmental Entity. The execution, delivery and performance by the
Company of this Agreement and the other Company Transaction Documents and the
consummation of the transactions contemplated hereby and thereby will not result
in any revocation, cancellation, suspension or nonrenewal of any Permit.



--------------------------------------------------------------------------------



(d)    To the extent required under applicable Law, all of the Company’s
marketing materials, agents agreements, distributor agreements and other similar
agreements are on forms approved (where required) by the applicable Governmental
Entities or have been filed (where required) and not objected to (or such
objection has been withdrawn or resolved) by such Governmental Entities within
the period provided for objection.
(e)    The Company has filed all material reports, statements, documents,
registrations, filings and submissions required to be filed with any
Governmental Entity, and all such reports, statements, documents, registrations,
filings and submissions complied in all material respects with applicable Law in
effect when filed, and no material deficiencies have been asserted by, nor any
material penalties imposed by, any such Governmental Entities with respect to
such reports, statements, documents, registrations, filings or submissions.
2.16    Employees.
(a)    Set forth on Section 2.16 of the Disclosure Schedule is a list of all
Persons providing services for the Company, either as employees or independent
contractors, and their respective positions, job categories and salaries, and
any other material terms of the relationship. All of the employees of the
Company are “at will” employees and may be terminated by the Company at any
time, without liability or obligation except the payment of normal compensation
accrued up to the time of termination of employment. All of the independent
contractors of the Company may be terminated by the Company at any time, without
liability or obligation except the payment of contractual compensation accrued
up to the time of termination. The Company has not made any promises or
representations to any employee or Person concerning employment with the Company
or Purchaser following the Closing Date, and the Company has not informed any
employee or other Person that such Person will receive any compensation as a
result of the transactions contemplated by this Agreement or otherwise. The
transactions contemplated by this Agreement will not result in any liability for
severance pay to any employee of the Company or any other Person.
(b)    All current and former employees and contractors of the Company
(including the Members) have executed and delivered non-disclosure and
assignment of inventions agreements and all of such agreements are in full force
and effect. All current and former consultants of the Company that have
performed development work or provided technical services to the Company or have
otherwise had access to confidential or proprietary information of the Company
have executed and delivered non-disclosure and assignment of inventions
agreements, copies of which have been delivered to the Purchaser, and all of
such agreements are in full force and effect.
(c)    The Company is not aware that any employee of the Company has plans to
terminate his or her employment relationship with the Company. The Company has
complied in all material respects with all contracts for employment and all Laws
relating to employment and employment practices, terms and conditions of
employment and wages and hours; and no action, suit or proceeding, or
governmental inquiry or investigation are pending or, to the knowledge of the
Company, threatened, with respect to such Laws or any employment or other
individual compensatory contract, either by private individuals or by
Governmental Entities None of the employees of the Company is represented by any
labor union, and there is no labor strike or other labor trouble pending with
respect to the Company or, to the best of the Company’s knowledge, threatened.
Section 2.16(c) of the Disclosure Schedule sets forth a list of all agreements
between any Member or officer of the Company and a previous employer of such
person that contains non-competition or non-solicitation covenants still in
effect. The Company has delivered complete and accurate copies of such
agreements



--------------------------------------------------------------------------------



to the Purchasers. No employee of the Company, to the Company’s knowledge, is
obligated under any contract or subject to any judgment, decree or
administrative order that would conflict or interfere with (i) the performance
of the employee’s duties as an employee, director or officer of the Company, or
(ii) the Company’s business as conducted or proposed to be conducted.
(d)    All persons who have performed services for the Company while classified
as independent contractors have satisfied the requirements of applicable Law to
be so classified, and the Company has fully and accurately reported their
compensation on IRS Forms 1099 or other applicable Tax forms for independent
contractors when required to do so. The Company has not incurred, and no
circumstances exist under which the Company is likely to incur, any liability
arising from the misclassification of employees as consultants or independent
contractors, or from the misclassification of consultants or independent
contractors as employees
(e)    Section 2.16(e) of the Disclosure Schedule sets forth the annual salary
and any bonus arrangements of each Member and each other officer of the Company.
(f)    There have been no material violations of any federal, state or local
statutes, laws, ordinances, rules, regulations, orders or directives with
respect to the employment of individuals by, or the employment practices or work
conditions of, the Company, or the terms and conditions of employment, wages
(including overtime compensation) and hours. The Company is in compliance with
the Immigration Reform and Control Act of 1986. The Company has not engaged in
any unfair labor practice or other unlawful employment practice and there are no
charges of unfair labor practices or other employee-related complaints pending
or threatened against the Company before the National Labor Relations Board, the
Equal Employment Opportunity Commission, the Occupational Safety and Health
Review Commission, the Department of Labor or any other Governmental Authority.
There is no strike, picketing, slowdown or work stoppage or organizational
attempt pending, threatened against or involving the Company. No issue with
respect to union representation is pending or threatened with respect to the
Company.
2.17    ERISA.
(a)    Except as set forth in Section 2.17 of the Disclosure Schedule, the
Company does not have or otherwise contribute to or participate in any Employee
Benefit Plan and has never contributed to or participated in or had any actual
or potential liability with respect to any Employee Benefit Plan, other than a
medical benefit plan with respect to which the Company has made all required
contributions and has complied with all applicable Laws. The Company neither has
nor has ever had any ERISA Affiliates.
(b)    For purposes of this Agreement, “Employee Benefit Plan” means any benefit
arrangement, obligation, custom or practice, whether or not legally enforceable,
to provide benefits as compensation for services rendered, including employment
or consulting agreements, severance agreements or pay policies, stay or
retention bonuses or compensation, executive or incentive compensation programs
or arrangements, incentive programs or arrangements, sick leave, vacation pay,
plant closing benefits, patent award programs, salary continuation for
disability, consulting, or other compensation arrangements, workers’
compensation, retirement, deferred compensation, bonus, equity compensation or
equity-based compensation, equity purchase plans or programs, hospitalization,
medical insurance, life insurance, tuition reimbursement or scholarship
programs, employee discount programs, meals, travel, or vehicle allowances, any
plans subject to Section 125 of the Code and any plans providing benefits or
payments in the event of a change of control, change in



--------------------------------------------------------------------------------



ownership or effective control, or sale of a substantial portion (including all
or substantially all) of the assets of any business or portion thereof, together
with any “benefit plans” as defined in ERISA Section 3(3) and any plans or
arrangements that would be so defined if they were not (a) otherwise exempt from
ERISA by that or another section, (b) maintained outside the United States or
(c) individually negotiated or applicable only to one person. “ERISA” means the
Employee Retirement Income Security Act of 1974, as amended. “ERISA Affiliate”
means any entity that is, or at any applicable time was, a member of (a) a
controlled group of corporations (as defined in Section 414(b) of the Code),
(b) a group of trades or businesses under common control (as defined in Section
414(c) of the Code), or (c) an affiliated service group (as defined under
Section 414(m) of the Code or the regulations under Section 414(o) of the Code),
any of which includes or included the Company.
2.18    Customers. The Company has permitted Purchaser and its representatives
to examine the lists of past and current customers of the business of the
Company, and Section 2.18 of the Disclosure Schedule contains an accurate list
of the names, addresses and total sales for all customers with whom the Company
has done business in the past twelve (12) months. Such list contains the names
and addresses of all such customers and are accurate in all material respects.
The Company is not aware, and has no reason to believe, that any of the
customers on such list plan to materially alter the nature or level of their
business with the business of the Company in the twelve (12) months following
the Closing Date. The Company has not licensed, sold or granted any rights to
any person to use any customer lists. The Company has no notice that the
acquisition of Company by the Purchaser will materially and adversely affect the
relationships of the Company or the Purchaser (as successor to the business of
the Company) with such customers.
2.19    Suppliers and Distributors. The Company has provided to Purchaser a list
of all suppliers with whom the Company has done business in the past twelve (12)
months in connection with the business of the Company. Section 2.19 of the
Disclosure Schedule sets forth a list of all distributors of products and
services of such business in the past twelve (12) months. The Company (i) is in
good standing with all such suppliers and distributors, (ii) has paid all
accounts with such suppliers and distributors in accordance with their
respective terms and conditions, (iii) is not on credit hold with any supplier,
(iv) has not been terminated by any suppliers or distributors within the past
twelve (12) months, and (v) except as set forth on Section 2.19 of the
Disclosure Schedules, may terminate its relationship with all such suppliers and
distributors without any liability or obligation. The Company has no notice that
the acquisition of the Company by the Purchaser will materially and adversely
affect the relationships of the Company or the Purchaser with any of such
suppliers or distributors.
2.20    Books and Records. The copy of the minute books of the Company provided
to the Purchaser contains complete and accurate minutes of all meetings of the
Company’s managers (and any committee thereof) and members, respectively, and
all actions by written consent without a meeting by the Company’s managers (and
any committee thereof) and members, respectively, since the date of the
Company’s formation and accurately reflects in all material respects all actions
by the managers (and any committee thereof) and members, respectively, with
respect to all transactions referred to in such minutes.
2.21    Absence of Claims; Business Relationships with Affiliates. Except as set
forth in Section 2.21 of the Disclosure Schedule, neither Founder nor any of the
Members, any Affiliate of Founder or a Member or any member of the immediate
family of Founder or a Member owns any asset, property or right, tangible or
intangible, used by the Company, has any claim or cause of action against the
Company, or is owed any payment or other obligation by the Company. Except as
set forth in



--------------------------------------------------------------------------------



Section 2.21 of the Disclosure Schedule, other than standard employee benefits
generally made available to all employees of the Company, the Company has not
been a party to any contract, agreement, transaction, arrangement or course of
dealing with Founder, a Member, any Affiliate of Founder or a Member or any
member of the immediate family of Founder or a Member.
2.22    Disclosures. Neither this Agreement, nor any other Transaction Document
nor any report, certificate or instrument furnished by or on behalf of the
Company to the Purchaser or any of its representatives in connection with the
transactions contemplated by this Agreement, when read together, contains or
will contain any untrue statement of a material fact or omits or will omit to
state a material fact necessary in order to make the statements contained herein
or therein, in light of the circumstances under which they were made, not
misleading. Each projection furnished to the Purchaser by representatives of the
Company was prepared in good faith based on reasonable assumptions and
represents the Company’s best estimate of future results based on information
available as of the date of each such projection.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF MEMBERS
Each Member hereby severally represents and warrants to the Purchaser that the
statements contained in this Article III are complete and accurate as of the
execution and delivery of this Agreement and the Closing Date.
3.1    Authority. Such Member has all requisite power and authority to execute,
deliver and perform this Agreement and all other Member Transaction Documents to
be executed by such Member. This Agreement and the other Member Transaction
Documents have been duly and validly executed and delivered by such Member and
constitute valid and binding obligations of such Member enforceable in
accordance with their respective terms.
3.2    Equity Interests. Except for the Units owned by such Member as set forth
in Section 2.3(a) of the Disclosure Schedule, such Member owns no other capital,
profits or other equity interests in the Company, or rights of any kind or
nature to purchase or acquire any equity interests in the Company. Such Member
is the sole record and beneficial owner of such Units and is hereby delivering
the Units in connection with the Merger, free and clear of any Liens, other than
restrictions on transfer imposed by applicable securities laws.
3.3    No Conflict. The consummation of the transactions contemplated hereby and
the compliance with the provisions hereof will not: (a) conflict with or violate
any provision of such Member’s formation documents or governing documents; (b)
conflict with, result in a breach of, constitute (with or without due notice or
lapse of time or both) a default under, result in the imposition or acceleration
of obligations or the loss of any benefits under, create in any person or entity
the right to accelerate, terminate, modify or cancel, or require any notice,
consent or waiver under, any material contract, lease, sublease, license,
sublicense, permit, indenture, instrument, Lien or other arrangement to which
such Member or the Company is a party or by which such Member or the Company is
bound or to which its assets are subject; (c) result in the imposition of any
Lien upon any assets of such Member or the Company; or (d) violate any order,
writ, injunction, decree, statute, rule or regulation applicable to such Member
or the Company or any of its properties or assets.



--------------------------------------------------------------------------------



3.4    Litigation. There is no action, suit or proceeding, or governmental
inquiry or investigation, pending or, to the best of such Member’s knowledge,
threatened against such Member, and, to the best of such Member’s knowledge,
there is no basis for any such action, suit, proceeding, or governmental inquiry
or investigation.
3.5    Certain Agreements. Except for this Agreement and the Lock-Up Agreement,
such Member is not a party to any, and to the best of such Member’s knowledge
there are no, agreements, written or oral, relating to the acquisition,
disposition, registration under the Securities Act, or voting of the securities
of the Company.
3.6    Company Representations and Warranties. To the best of such Member’s
knowledge, the representations and warranties of the Company set forth in
Article II are complete and accurate.
3.7    Prior Legal Matters. Such Member has not been (a) subject to voluntary or
involuntary petition under the federal bankruptcy Laws or any state insolvency
Law or the appointment of a receiver, fiscal agent or similar officer by a court
for his business or property; (b) convicted in a criminal proceeding or named as
a subject of a pending criminal proceeding (excluding traffic violations and
other minor offenses); or (c) subject to any order, judgment, or decree (not
subsequently reversed, suspended, or vacated) of any court of competent
jurisdiction permanently or temporarily enjoining him from engaging, or
otherwise imposing limits or conditions on his engagement in any securities,
investment advisory, banking, insurance, or other type of business or acting as
an officer or director of a public company.
3.8    Disclosure. To the best of such Member’s knowledge, neither this
Agreement, any other Member Transaction Document or any report, certificate or
instrument furnished to the Purchaser or its counsel in connection with the
transactions contemplated by this Agreement or the other Transaction Documents,
when read together, contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact necessary in order to make
the statements contained herein or therein, in light of the circumstances under
which they were made, not misleading.
3.9    Investment. Such Member is (a) acquiring Heska Shares hereunder for its
own account for investment and not with a view to, or for sale in connection
with, any distribution thereof, nor with any present intention of distributing
or selling the same; and, except as contemplated by this Agreement and the other
Transaction Documents, such Member has no present or contemplated agreement,
undertaking, arrangement, obligation, indebtedness or commitment providing for
the disposition thereof, (b) a bona fide resident of the State contained in the
address set forth on the signature page of the Accredited Investor Questionnaire
or Purchaser Questionnaire, as applicable, delivered to the Purchaser, (c) not
acquiring any Heska Shares because of or following any advertisement, article,
notice or other communication published in any newspaper, magazine or internet
site or similar media or broadcast over television or radio, or presented at any
seminar or meeting, or any solicitation or a subscription by a person other than
a representative of the Purchaser.
3.10    Accredited Investor. Such Member is:
(a)    an “accredited investor” as defined in Rule 501(a) of Regulation D
promulgated under the Securities Act, as indicated on the Accredited Investor
Questionnaire delivered to the Purchaser prior to Closing; or



--------------------------------------------------------------------------------



(b)    not an “accredited investor” and has engaged the Founder as such Member’s
“purchaser representative” as defined in Rule 501(h) of Regulation D promulgated
under the Securities Act (“Investor Representative”) and delivered the Purchaser
Questionnaire to the Purchaser prior to Closing, as completed and executed by
the Investor Representative and acknowledged by such Member.
3.11    Experience. Such Member (either individually or together with such
Member’s Investor Representative) has such knowledge and experience in financial
and business matters that such Member (either individually or together with such
Member’s Investor Representative) is capable of evaluating the risks and merits
of such Member’s investment in the Heska Shares hereunder, and the ability of
such Member to financially bear the risks thereof.
3.12    Restricted Securities. Such Member is aware that the Heska Shares have
not been registered under the Securities Act, that the Heska Shares will be
issued by the Purchaser on the basis of the statutory exemption provided by
Section 4(a)(2) of the Securities Act or Regulation D promulgated thereunder, or
both, relating to transactions by an issuer not involving any public offering,
and that the Purchaser’s reliance thereon is based in part upon the
representations made by such Member in this Agreement. Such Member acknowledges
that such Member has been informed by the Purchaser, or is otherwise familiar
with, the nature of the limitations imposed by the Securities Act and the rules
and regulations thereunder on the transfer of securities. In particular, such
Member agrees that no sale, assignment or transfer of the Heska Shares shall be
valid or effective, and the Purchaser shall not be required to give any effect
to such sale, assignment or transfer, unless (i) such sale, assignment or
transfer is registered under the Securities Act, it being understood that the
Heska Shares are not currently registered for sale and that Purchaser has no
obligation or intention to register the Heska Shares; or (ii) the Heska Shares
are sold, assigned or transferred in accordance with all the requirements and
limitations of Rule 144 under the Securities Act; or (iii) such sale, assignment
or transfer is otherwise exempt from the registration under the Securities Act.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
The Purchaser hereby represents and warrants to the Company and the Members that
the statements contained in this Article IV are complete and accurate as of the
execution and delivery of this Agreement and the Closing Date.
4.1    Investment. The Purchaser is acquiring the Units in connection with the
Merger for its own account for investment and not with a view to, or for sale in
connection with, any distribution thereof, nor with any present intention of
distributing or selling the same; and, except as contemplated by this Agreement
and the other Transaction Documents, the Purchaser has no present or
contemplated agreement, undertaking, arrangement, obligation, indebtedness or
commitment providing for the disposition thereof.
4.2    Accredited Investor. The Purchaser is an “accredited investor” as defined
in Rule 501(a) under the Securities Act.
4.3    Authority. The Purchaser has all requisite corporate power and authority
to execute, deliver and perform this Agreement and all other Purchaser
Transaction Documents. The execution, delivery and performance by the Purchaser
of this Agreement and the other Purchaser Transaction



--------------------------------------------------------------------------------



Documents, and the consummation by the Purchaser of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
corporate action, of the Board of Directors of Purchaser and except for the
approval of the Charter Amendment by the affirmative vote of a majority of the
outstanding shares of Heska Common Stock (the “Requisite Heska Vote”), no other
corporate proceedings by Purchaser are required to approve this Agreement or
consummate the transactions contemplated hereby. This Agreement and the other
Purchaser Transaction Documents have been duly and validly executed and
delivered by the Purchaser and constitute valid and binding obligations of the
Purchaser enforceable in accordance with their respective terms. The Purchaser
has not been organized, reorganized or recapitalized specifically for the
purpose of investing in the Company.
4.4    Experience. The Purchaser has sufficient knowledge and experience in
finance and business that it is capable of evaluating the risks and merits of
its investment in the Company and the Purchaser is able financially to bear the
risks thereof.
4.5    Disclosure of information. The Purchaser has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the investment in the Company and the business, properties,
prospects and financial condition of the Company.
ARTICLE V
COVENANTS
5.1    Conduct of Business Prior to the Closing. From the date hereof until the
Closing, except as otherwise provided in this Agreement or consented to in
writing by Purchaser, the Company shall, and the Founder and the Members shall
cause the Company to, (i) cooperate with Purchaser to permit Purchaser and
Purchaser’s personnel to take and fulfill customer orders and manage customer
relationships in order to facilitate a transition of the Company’s operations at
the Closing, (ii) cause Cuattro to continue to perform and provide goods and
services on the same terms and conditions as in the ordinary course of business
prior hereto, (iii) conduct the business of the Company in the ordinary course
of business consistent with past practice; and (iv) use reasonable best efforts
to maintain and preserve intact the current organization, business and
franchises of the Company and to preserve the rights, franchises, goodwill and
relationships of its employees, customers, lenders, suppliers, distributors,
regulators and others having business relationships with the Company. Without
limiting the foregoing, from the date hereof until the Closing Date, the
Company, the Founder and the Members shall:
(a)    cause the Company to preserve and maintain all of its Permits;
(b)    cause the Company to pay its debts, Taxes and other obligations when due;
(c)    cause the Company to maintain the properties and assets owned, operated
or used by the Company in the same condition as they were on the date of this
Agreement, subject to reasonable wear and tear;
(d)    cause the Company to continue in full force and effect without
modification all insurance policies;
(e)    cause the Company to defend and protect its properties and assets from
infringement or usurpation;



--------------------------------------------------------------------------------



(f)    cause the Company to perform all of its obligations under all Material
Contracts relating to or affecting its properties, assets or business;
(g)    cause the Company to cooperate with Purchaser to maintain its books and
records in accordance with past practice;
(h)    cause the Company to collect its receivables and pay its payables in the
ordinary course of business in accordance with past practice without any
acceleration or deferral of such actions inconsistent with past practice;
(i)    cause the Company to comply in all material respects with all applicable
Laws; and
(j)    cause the Company not to take or permit any action that would cause any
of the changes, events or conditions described in Section 2.9 to occur.
5.2    Access to Information. From the date hereof until the Closing, the
Company shall, and the Founder and the Members shall cause the Company to, (a)
afford Purchaser and its representatives full and free access to and the right
to inspect all of the properties, assets, premises, books and records, Material
Contracts and other documents and data related to the Company; (b) furnish
Purchaser and its representatives with such financial, operating and other data
and information related to the Company as Purchaser or any of its
representatives may reasonably request; and (c) instruct the representatives of
the Company to cooperate with Purchaser in its investigation of the Company. Any
investigation pursuant to this Section 5.2 shall be conducted in such manner as
not to interfere unreasonably with the conduct of the business of the Company.
No investigation by Purchaser or other information received by Purchaser shall
operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by the Company, the Founder or the Members in this
Agreement.
5.3    No Solicitation of Other Bids.
(a)    The Founder and the Members shall not, and shall not authorize or permit
any of their Affiliates (including the Company) or any of its or their
representatives to, directly or indirectly, (i) encourage, solicit, initiate,
facilitate or continue inquiries regarding an Acquisition Proposal; (ii) enter
into discussions or negotiations with, or provide any information to, any Person
concerning a possible Acquisition Proposal; or (iii) enter into any agreements
or other instruments (whether or not binding) regarding an Acquisition Proposal.
The Founder and the Members shall immediately cease and cause to be terminated,
and shall cause their Affiliates (including the Company) and all of its and
their representatives to immediately cease and cause to be terminated, all
existing discussions or negotiations with any Persons conducted heretofore with
respect to, or that could lead to, an Acquisition Proposal. For purposes hereof,
“Acquisition Proposal” shall mean any inquiry, proposal or offer from any Person
(other than Purchaser or any of its Affiliates) concerning (i) a merger,
consolidation, liquidation, recapitalization or other business combination
transaction involving the Company; (ii) the issuance or acquisition of
membership interests in the Company; or (iii) the sale, lease, exchange or other
disposition of any significant portion of the Company’s properties or assets.
(b)    In addition to the other obligations under this Section 5.3, the Founder
and the Members shall, and the Founder and the Members shall cause the Company
to, promptly (and in any event within three days after receipt thereof) advise
Purchaser orally and in writing of any Acquisition



--------------------------------------------------------------------------------



Proposal, any request for information with respect to any Acquisition Proposal,
or any inquiry with respect to or which could reasonably be expected to result
in an Acquisition Proposal, the material terms and conditions of such request,
Acquisition Proposal or inquiry, and the identity of the Person making the same.
(c)    The Company, the Founder and the Members agree that the rights and
remedies for noncompliance with this Section 5.3 shall include having such
provision specifically enforced by any court having equity jurisdiction, it
being acknowledged and agreed that any such breach or threatened breach shall
cause irreparable injury to Purchaser and that money damages would not provide
an adequate remedy to Purchaser.
5.4    Notice of Certain Events.
(a)    From the date hereof until the Closing, the Founder and the Members
shall, and the Founder and the Members shall cause the Company to, promptly
notify Purchaser in writing of:
(i)    any fact, circumstance, event or action the existence, occurrence or
taking of which (A) has had, or could reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect, (B) has
resulted in, or could reasonably be expected to result in, any representation or
warranty made by the Company, the Founder or the Members hereunder not being
true and correct or (C) has resulted in, or could reasonably be expected to
result in, the failure of any of the conditions set forth in Article VII to be
satisfied;
(ii)    any notice or other communication from any Person alleging that the
consent of such Person is or may be required in connection with the transactions
contemplated by this Agreement;
(iii)    any notice or other communication from any Governmental Entity in
connection with the transactions contemplated by this Agreement; and
(iv)    any legal Actions commenced or, to the knowledge of the Company, the
Founder or the Members, threatened against, relating to or involving or
otherwise affecting the Company, the Founder or the Members that, if pending on
the date of this Agreement, would have been required to have been disclosed
pursuant to Section 2.6 or that relates to the consummation of the transactions
contemplated by this Agreement.
(b)    Purchaser’s receipt of information pursuant to this Section 5.4 shall not
operate as a waiver or otherwise affect any representation, warranty or
agreement given or made by the Company, the Founder or the Members in this
Agreement and shall not be deemed to amend or supplement the Disclosure
Schedules.
5.5    Resignations. The Company shall deliver to Purchaser written
resignations, effective as of the Closing Date, of the officers and managers of
the Company set forth in Section 5.5 of the Disclosure Schedule.
5.6    Confidentiality. From and after the date of this Agreement, the Founder
and the Members shall, and shall cause their Affiliates to, hold, and shall use
their best efforts to cause their respective representatives to hold, in
confidence any and all information, whether written or oral, concerning the
Company, except to the extent that any such Person can show that such
information (a)



--------------------------------------------------------------------------------



is generally available to and known by the public through no fault of the
Founder, the Members, any of their Affiliates or their respective
representatives; or (b) is lawfully acquired by the Founder, the Members, any of
their Affiliates or their respective representatives from and after the Closing
from sources which are not prohibited from disclosing such information by a
legal, contractual or fiduciary obligation. If the Founder, the Members or any
of their Affiliates or their respective representatives are compelled to
disclose any information by judicial or administrative process or by other
requirements of Law, the compelled Person shall promptly notify Purchaser in
writing and shall disclose only that portion of such information which the
compelled Person is advised by its counsel in writing is legally required to be
disclosed; provided, that the Founder and the Members shall cause the compelled
Person shall use reasonable best efforts to obtain an appropriate protective
order or other reasonable assurance that confidential treatment will be accorded
such information.
5.7    Covenant Not to Compete.
(a)    Covenant. The Members and the Founder, jointly and severally, covenant
and agree that they will not, and will cause their respective officers,
directors, managers, members, trustees, employees, subsidiaries and affiliates
not to, directly or indirectly, for a period of three (3) years following the
Closing Date, (i) engage or participate, as principal, agent, employee,
employer, consultant or in any other individual or representative capacity
whatever, in the conduct or management of, or own (legally or beneficially), or
have the right or option to acquire, any direct or indirect interest in any
business which engages, directly or indirectly, in any business competitive with
the business of the Company, anywhere in the world outside the United States;
(ii) call on, solicit, or take away any of the customers of the business of the
Company either for themselves or for any other Person, or (iii) solicit or take
away any employees of the business of the Company, either for themselves or any
other Person. Notwithstanding the foregoing, the foregoing covenants shall not
prohibit the ownership, or right or option to acquire, any passive investment
not involving personal services, consulting or any involvement in operations, in
any business; provided, that none of the Members or the Founder or any of their
Affiliates has any active role in such business, such investment constitutes not
more than five percent (5%) of the aggregate equity interests in such business
and such equity interests are registered under the Securities Exchange Act of
1934. For purposes of this Section 5.7, the “business of the Company” means the
distribution, sale, support and warranty service of digital radiography and PACS
products and services in the veterinary market outside the United States.
(b)    Acknowledgment. The Members and the Founder, each agree that the
covenants set forth herein are appropriate and reasonable when considered in
light of the nature and extent of the business of the Company acquired by
Purchaser hereunder, which includes the goodwill of the business of the Company.
The Members and the Founder each acknowledge that (i) Purchaser has a legitimate
interest in protecting such business (ii) the covenants set forth herein are not
oppressive to the Members or the Founder, do not prevent the Members or the
Founder from earning a livelihood in their chosen fields, and contain reasonable
limitations as to time, scope, geographical area and activity; (iii) the Members
and the Founder have each received and will receive substantial consideration
for agreeing to such covenants; (iv) the Members and the Founder are agreeing to
such covenants in order, among other things, to induce Purchaser to enter into
this Agreement; and (v) the Members and the Founder will each derive substantial
benefits from the consummation of the transactions contemplated by this
Agreement, including, but not limited to, the payment of consideration in
accordance with this Agreement.
(c)    Injunctive Relief. In the event any of the Members or the Founder
violates the foregoing covenant not to compete or any other covenants set forth
in this Agreement, then, in addition



--------------------------------------------------------------------------------



to any other rights and remedies available, Purchaser shall have the right and
remedy to have the applicable covenant provisions specifically enforced by any
court of competent jurisdiction by way of an injunction or other legal equitable
relief, it being agreed that any breach of the applicable covenant would cause
irreparable injury to Purchaser and damages would be an inadequate remedy.
5.8    Introductions. The Members and the Founder shall, upon request of
Purchaser, before or after the Closing, introduce Purchaser, or arrange for a
personal introduction of Purchaser’s representatives, to suppliers,
distributors, vendors and customers of the Company for the purpose of insuring
good relationships with such parties following the Closing.
5.9    Further Assurances. Purchaser, the Members and the Founder shall each use
their best efforts to take all actions necessary, proper, or deemed by them
advisable, to fulfill promptly their obligations hereunder and to consummate the
transactions contemplated by this Agreement. From time to time after the
Closing, the Members and the Founder will at their own expense, execute and
deliver, or cause to be executed and delivered, such documents to Purchaser as
Purchaser may reasonably request, and from time to time after the Closing,
Purchaser will, at its own expense, execute and deliver such documents to the
Members as the Members may reasonably request, in order to more effectively
consummate the transactions contemplated by this Agreement.
5.10    Governmental Filings, Approvals and Consents.
(a)    Purchaser shall use its best efforts to promptly prepare and file with
the Securities and Exchange Commission (“SEC”), no later than fifteen (15)
business days after of the date of this Agreement, an amendment to its proxy
statement relating to a meeting of the shareholders of Purchaser to approve an
amendment to the Certificate of Incorporation of Purchaser (the “Charter
Amendment”) to authorize an increase of 1,000,000 shares in the number of
authorized shares of “NOL Restricted Common Stock” and an increase of 1,000,000
shares in the number of authorized shares of “Original Common Stock”, as such
terms are defined in the Certificate of Incorporation of Heska, as amended, to
disclose this Agreement and the Merger, and to facilitate the issuance of the
Heska Shares pursuant to this Agreement (the “Proxy Statement”) and any
amendment thereto, if any. Each of Purchaser and the Company shall cooperate in
respect of the form and content of any other communication with shareholders of
Purchaser. Purchaser shall mail or deliver the Proxy Statement to its
shareholders.
(b)    Each party hereto shall, as promptly as possible, (i) make, or cause or
be made, all filings and submissions required under any Law applicable to such
party or any of its Affiliates; and (ii) use reasonable best efforts to obtain,
or cause to be obtained, all consents, authorizations, orders and approvals from
all Governmental Entities that may be or become necessary for its execution and
delivery of this Agreement and the performance of its obligations pursuant to
this Agreement. Each party shall cooperate fully with the other party and its
Affiliates in promptly seeking to obtain all such consents, authorizations,
orders and approvals. The parties hereto shall not willfully take any action
that will have the effect of delaying, impairing or impeding the receipt of any
required consents, authorizations, orders and approvals.
5.11    Shareholder Approval. Purchaser shall call a meeting of its shareholders
(the “Heska Meeting”) to be held as soon as reasonably practicable for the
purpose of obtaining the Requisite Heska Vote in connection with this Agreement
and shall use its reasonable efforts to cause such meeting to occur as soon as
reasonably practicable. The Board of Directors of Purchaser shall use its
reasonable efforts to obtain from the shareholders of Purchaser the Requisite
Heska Vote, including by



--------------------------------------------------------------------------------



communicating to its respective shareholders its recommendation (and including
such recommendation in the Proxy Statement) that it approves the authorization
of additional shares of Heska Common Stock as contemplated by the Charter
Amendment.
5.12    Closing Conditions. From the date hereof until the Closing, each party
hereto shall, and the Founder and the Members shall cause the Company to, use
reasonable efforts to take such actions as are necessary to expeditiously
satisfy the closing conditions set forth in Article VII hereof.
5.13    Update of Disclosure Schedules. The Company and the Members shall notify
Purchaser in writing within five (5) days after the Company, the Founder or the
Members acquire knowledge thereof or at Closing, whichever is earlier, of any
material information contained in the Disclosure Schedule which, because of an
event occurring after the date of this Agreement or otherwise, is materially
incomplete or is no longer materially correct at all times after the date of
this Agreement until the Closing Date. Such disclosures shall be deemed to
modify the Disclosure Schedule as of the Closing Date; provided, that none of
such disclosures shall be deemed to modify or waive any of Purchaser’s
conditions to closing, or to modify, amend or supplement the representations and
warranties of the Company, the Founder and the Members made as of the effective
date first set forth above, except as approved in writing by Purchaser.
5.14    Public Announcements. The Company, the Founder, the Members, their
Affiliates and their respective representatives, shall not (orally or in
writing) publicly disclose, issue any press release or make any other public
statement, or otherwise communicate with the media, concerning the existence of
this Agreement, the transactions contemplated hereby or the subject matter
hereof, without the prior written approval of Purchaser, except if and to the
extent that such Person is required to make any public disclosure or filing
(“Required Disclosure”) with respect to the subject matter of this Agreement (i)
by applicable Law or (ii) pursuant to any rules or regulations of any securities
exchange of which the securities of such Person are listed or traded. In each
case pursuant to clauses (i) or (ii) of this Section 5.13, the Person making any
Required Disclosure shall consult in advance with Purchaser regarding the
substance of the Required Disclosure and provide Purchaser a reasonable
opportunity (taking into account any legally mandated time constraints) to
review and comment on the content of the Required Disclosure prior to its
publication or filing.
ARTICLE VI
TAX MATTERS
6.1    Tax Covenants.
(a)    Without the prior written consent of Purchaser, the Founder and the
Members (and, prior to the Closing, the Company, its Affiliates and their
respective representatives) shall not, to the extent it may affect, or relate
to, the Company, make, change or rescind any Tax election, amend any Tax Return
or take any position on any Tax Return, take any action, omit to take any action
or enter into any other transaction that would have the effect of increasing the
Tax liability or reducing any Tax asset of Purchaser or the Company in respect
of any Post-Closing Tax Period. The Founder and the Members agree that Purchaser
is to have no liability for any Tax resulting from any action of the Founder,
the Members, the Company, their Affiliates or any of their respective
representatives, and agree to indemnify and hold harmless Purchaser (and, after
the Closing Date, the Company) against any such Tax or reduction of any Tax
asset.



--------------------------------------------------------------------------------



(b)    All transfer, documentary, sales, use, stamp, registration, value added
and other such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement and the other Transaction Documents (including
any real property transfer Tax and any other similar Tax) shall be borne and
paid by the Founder and the Members when due. The Founder and the Members shall,
each at its own expense, timely file any Tax Return or other document with
respect to such Taxes or fees (and Purchaser shall cooperate with respect
thereto as necessary).
6.2    Termination of Existing Tax Sharing Agreements. Any and all existing Tax
sharing agreements (whether written or not) binding upon the Company shall be
terminated as of the Closing Date. After such date neither the Company, the
Founder, the Members, nor any of their Affiliates and their respective
representatives shall have any further rights or liabilities thereunder.
6.3    Tax Indemnification. Except to the extent treated as a liability in the
calculation of Closing Working Capital, the Founder and the Members shall
indemnify the Company, Purchaser, and each Purchaser Indemnitee and hold them
harmless from and against (a) any Loss attributable to any breach of or
inaccuracy in any representation or warranty made in Section 2.10; (b) any Loss
attributable to any breach or violation of, or failure to fully perform, any
covenant, agreement, undertaking or obligation in this Article VI; (c) all Taxes
of the Company or relating to the business of the Company for all Pre-Closing
Tax Periods; (d) all Taxes of any member of an affiliated, consolidated,
combined or unitary group of which the Company (or any predecessor of the
Company) is or was a member on or prior to the Closing Date by reason of a
liability under Treasury Regulation Section 1.1502-6 or any comparable
provisions of foreign, state or local Law; and (e) any and all Taxes of any
person imposed on the Company arising under the principles of transferee or
successor liability or by contract, relating to an event or transaction
occurring before the Closing Date. In each of the above cases, together with any
out-of-pocket fees and expenses (including attorneys’ and accountants’ fees)
incurred in connection therewith. The Founder and the Members shall reimburse
Purchaser for any Taxes of the Company that are the responsibility of the
Founder or the Members pursuant to this Section 6.3 within ten (10) business
days after payment of such Taxes by Purchaser or the Company.
6.4    Straddle Period. In the case of Taxes that are payable with respect to a
taxable period that begins before and ends after the Closing Date (each such
period, a “Straddle Period”), the portion of any such Taxes that are treated as
Pre-Closing Taxes for purposes of this Agreement shall be:
(a)    in the case of Taxes (i) based upon, or related to, income, receipts,
profits, wages, capital or net worth, (ii) imposed in connection with the sale,
transfer or assignment of property, or (iii) required to be withheld, deemed
equal to the amount which would be payable if the taxable year ended with the
Closing Date; and
(b)    in the case of other Taxes, deemed to be the amount of such Taxes for the
entire period multiplied by a fraction the numerator of which is the number of
days in the period ending on the Closing Date and the denominator of which is
the number of days in the entire period.
6.5    Contests. Purchaser agrees to give written notice to the Founder and the
Members of the receipt of any written notice by the Company, Purchaser or any of
Purchaser’s Affiliates which involves the assertion of any claim, or the
commencement of any Action, in respect of which an indemnity may be sought by
Purchaser pursuant to this Article VI (a “Tax Claim”); provided, that failure to
comply with this provision shall not affect Purchaser’s right to indemnification
hereunder. Purchaser shall control the contest or resolution of any Tax Claim;
provided, however, that Purchaser shall consult with the Founder before entering
into any settlement of a claim or ceasing to defend such



--------------------------------------------------------------------------------



claim; and, provided further, that the Members shall be entitled to participate
in the defense of such claim and to employ counsel of their choice for such
purpose, the fees and expenses of which separate counsel shall be borne solely
by the Members.
6.6    Cooperation and Exchange of Information. The Founder and the Members, on
one hand, and Purchaser, on the other hand, shall provide each other with such
cooperation and information as either of them reasonably may request of the
other in filing any Tax Return or in connection with any audit or other
proceeding in respect of Taxes of the Company. Such cooperation and information
shall include providing copies of relevant Tax Returns or portions thereof,
together with accompanying schedules, related work papers and documents relating
to rulings or other determinations by tax authorities. Each of the Founder and
Members, on one hand, and Purchaser, on the other hand, shall retain all Tax
Returns, schedules and work papers, records and other documents in its
possession relating to Tax matters of the Company for any taxable period
beginning before the Closing Date until the expiration of the statute of
limitations of the taxable periods to which such Tax Returns and other documents
relate, without regard to extensions except to the extent notified by the other
party in writing of such extensions for the respective Tax periods. Prior to
transferring, destroying or discarding any Tax Returns, schedules and work
papers, records and other documents in its possession relating to Tax matters of
the Company for any taxable period beginning before the Closing Date, the
Founder, the Members, or Purchaser (as the case may be) shall provide the other
party or parties with reasonable written notice and offer the other party or
parties the opportunity to take custody of such materials.
6.7    Survival. Notwithstanding anything in this Agreement to the contrary, the
provisions of Section 2.10 and this Article VI shall survive for the full period
of all applicable statutes of limitations (giving effect to any waiver,
mitigation or extension thereof) plus six (6) months.
6.8    Overlap. To the extent that any obligation or responsibility pursuant to
Article IX may overlap with an obligation or responsibility pursuant to this
Article VI, the provisions of this Article VI shall govern.
ARTICLE VII
CONDITIONS TO CLOSING
7.1    Conditions to Obligations of All Parties. The obligations of each party
to consummate the transactions contemplated by this Agreement shall be subject
to the fulfillment, at or prior to the Closing, of each of the following
conditions:
(a)    The Requisite Heska Vote shall have been duly obtained.
(b)    The Heska Shares shall have been authorized for listing on the NASDAQ
Stock Market, subject to official notice of issuance.
(c)    No Governmental Entity shall have enacted, issued, promulgated, enforced
or entered any order or action which is in effect and has the effect of making
the transactions contemplated by this Agreement illegal, otherwise restraining
or prohibiting consummation of such transactions or causing any of the
transactions contemplated hereunder to be rescinded following completion
thereof.



--------------------------------------------------------------------------------



7.2    Conditions to Obligations of Purchaser. The obligations of Purchaser to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Purchaser’s waiver in writing, at or prior to the Closing, of
each of the following conditions:
(a)    Other than the representations and warranties of the Company, the Founder
and the Members contained in Sections 2.1, 2.2, 2.3, 2.7 and 2.21 and Sections
3.1, 3.2, 3.9, 3.10, 3.11 and 3.12 the representations and warranties of the
Company, the Founder and the Members contained in this Agreement, the other
Transaction Documents, and any certificate or other writing delivered pursuant
hereto shall be true and correct in all respects (in the case of any
representation or warranty qualified by materiality or Company Material Adverse
Effect) or in all material respects (in the case of any representation or
warranty not qualified by materiality or Company Material Adverse Effect) on and
as of the date hereof and on and as of the Closing Date with the same effect as
though made at and as of such date (except those representations and warranties
that address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date in all respects). The representations and
warranties of the Company, the Founder and the Members contained in Sections
2.1, 2.2, 2.3, 2.7 and 2.21 and Sections 3.1, 3.2, 3.9, 3.10, 3.11 and 3.12
shall be true and correct in all respects on and as of the date hereof and on
and as of the Closing Date with the same effect as though made at and as of such
date (except those representations and warranties that address matters only as
of a specified date, the accuracy of which shall be determined as of that
specified date in all respects).
(b)    Each of the Company, the Founder and the Members shall have duly
performed and complied in all material respects with all agreements, covenants
and conditions required by this Agreement and each of the other Transaction
Documents to be performed or complied with by it prior to or on the Closing
Date;
(c)    The maturity date of the Imaging Note shall have been duly extended to
the third (3rd) anniversary of the Closing Date;
(d)    Purchaser shall have received an Accredited Investor Questionnaire dated
as of the Closing Date or Purchaser Representative Questionnaire and Investor
Acknowledgment dated as of the Closing Date, as applicable, in form reasonably
satisfactory to Purchaser, duly executed by each of the Members;
(e)    Purchaser shall have completed its due diligence investigation of the
Company, the results of which shall be satisfactory to Purchaser.
(f)    No Action shall have been commenced against Purchaser, the Founder, the
Members or the Company, which would prevent the Closing. No injunction or
restraining order shall have been issued by any Governmental Entity, and be in
effect, which restrains or prohibits any transaction contemplated hereby.
(g)    Purchaser shall have received the consent of its lenders to consummate
the transactions contemplated by this Agreement and the other Transaction
Documents.
(h)    From the date of this Agreement, there shall not have occurred any
Company Material Adverse Effect, nor shall any event or events have occurred
that, individually or in the aggregate, with or without the lapse of time, could
reasonably be expected to result in a Company Material Adverse Effect.



--------------------------------------------------------------------------------



(i)    The other Transaction Documents shall have been executed and delivered by
the parties thereto and true and complete copies thereof shall have been
delivered to Purchaser.
(j)    Purchaser shall have received the other Closing deliverables set forth in
Section 1.3 to be received by Purchaser.
(k)    Each Member shall have delivered to Purchaser a certificate pursuant to
Treasury Regulations Section 1.1445-2(b) that the Member is not a foreign person
within the meaning of Section 1445 of the Code.
(l)    The Company, the Founder and the Members shall have delivered to
Purchaser such other documents or instruments as Purchaser reasonably requests
and are reasonably necessary to consummate the transactions contemplated by this
Agreement.
(m)    No holder of Units shall have exercised, or purported to exercise,
statutory appraisal rights pursuant to the DLLCA with respect to any Units.
7.3    Conditions to Obligations of the Company and the Members. The obligations
of the Company and the Members to consummate the transactions contemplated by
this Agreement shall be subject to the fulfillment or Founder’s waiver, at or
prior to the Closing, of each of the following conditions:
(a)    Other than the representations and warranties of Purchaser contained in
Sections 4.1, 4.2 and 4.3 the representations and warranties of Purchaser
contained in this Agreement, the other Transaction Documents and any certificate
or other writing delivered pursuant hereto shall be true and correct in all
respects (in the case of any representation or warranty qualified by
materiality) or in all material respects (in the case of any representation or
warranty not qualified by materiality) on and as of the date hereof and on and
as of the Closing Date with the same effect as though made at and as of such
date (except those representations and warranties that address matters only as
of a specified date, the accuracy of which shall be determined as of that
specified date in all respects). The representations and warranties of Purchaser
contained in Sections 4.1, 4.2 and 4.3 shall be true and correct in all respects
on and as of the date hereof and on and as of the Closing Date with the same
effect as though made at and as of such date.
(b)    Purchaser shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement and
each of the other Transaction Documents to be performed or complied with by it
prior to or on the Closing Date;
(c)    No injunction or restraining order shall have been issued by any
Governmental Entity, and be in effect, which restrains or prohibits any material
transaction contemplated hereby.
(d)    The other Transaction Documents shall have been executed and delivered by
the parties thereto and true and complete copies thereof shall have been
delivered to the Company.
(e)    Purchaser should have delivered the other Closing deliverables set forth
in Section 1.3 to be delivered by Purchaser.
(f)    Purchaser shall have delivered the Merger Consideration to the Members as
set forth in this Agreement.



--------------------------------------------------------------------------------



(g)    Purchaser shall have delivered to the Founder and the Members such other
documents or instruments as the Founder reasonably request and are reasonably
necessary to consummate the transactions contemplated by this Agreement.
ARTICLE VIII
TERMINATION
8.1    Termination. This Agreement may be terminated at any time prior to the
Closing:
(a)    by the mutual written consent of the Founder and Purchaser;
(b)    by Purchaser by written notice to the Founder if:
(i)    Purchaser is not then in material breach of any provision of this
Agreement and there has been a breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by the Company, the Founder
or the Members pursuant to this Agreement that would give rise to the failure of
any of the conditions specified in Article VII and such breach, inaccuracy or
failure has not been cured within ten (10) days of the Founder’s receipt of
written notice of such breach from Purchaser; or
(ii)    any of the conditions set forth in Section 7.1 or Section 7.2 shall not
have been, or if it becomes apparent that any of such conditions will not be,
fulfilled by May 31, 2016, unless such failure shall be due to the failure of
Purchaser to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by it prior to the Closing;
(c)    by Founder by written notice to Purchaser if:
(i)    None of the Company, the Founder or the Members is then in material
breach of any provision of this Agreement and there has been a breach,
inaccuracy in or failure to perform any representation, warranty, covenant or
agreement made by Purchaser pursuant to this Agreement that would give rise to
the failure of any of the conditions specified in Article VII and such breach,
inaccuracy or failure has not been cured by Purchaser within ten (10) days of
Purchaser’s receipt of written notice of such breach from Founder; or
(ii)    any of the conditions set forth in Section 7.1 or Section 7.3 shall not
have been, or if it becomes apparent that any of such conditions will not be,
fulfilled by May 31, 2016, unless such failure shall be due to the failure of
the Company, the Founder or the Members to perform or comply with any of the
covenants, agreements or conditions hereof to be performed or complied with by
it prior to the Closing; or
(d)    by Purchaser or the Founder in the event that (i) there shall be any Law
that makes consummation of the transactions contemplated by this Agreement
illegal or otherwise prohibited or (ii) any Governmental Entity shall have
issued an order or taken action restraining or enjoining the transactions
contemplated by this Agreement, and such order or action shall have become final
and non-appealable.
8.2    Effect of Termination. In the event of the termination of this Agreement
in accordance with this Article VIII, this Agreement shall forthwith become void
and there shall be no liability on the part of any party hereto except:



--------------------------------------------------------------------------------



(a)    as set forth in this Article VIII and Section 5.6 and Article X hereof;
and
(b)    that nothing herein shall relieve any party hereto from liability for any
willful breach of any provision hereof.
ARTICLE IX
INDEMNIFICATION
9.1    Joint and Several Indemnification. The Members and the Founder, jointly
and severally, covenant and agree to indemnify and hold harmless the Purchaser,
its Affiliates and their respective employees, officers, directors, managers,
equity holders, members, partners, successors and assigns (excluding the Company
and any of its employees, officers, managers, successors and assigns)
(collectively, the “Indemnified Parties”) for, from and against all liabilities,
losses, claims, damages (including direct, consequential, incidental and/or
special damages), diminution in value, punitive damages, causes of action,
lawsuits, administrative proceedings (including informal proceedings),
investigations, audits, demands, assessments, adjustments, judgments, settlement
payments, deficiencies, Taxes, penalties, fines, interest and costs and expenses
(including amounts paid in settlement, court costs, costs of investigators, fees
and expenses of attorneys, accountants, financial advisors and other experts,
and other expenses of litigation) (collectively, “Losses”) incurred or paid by
any Indemnified Party, notwithstanding any knowledge or investigation by any
Indemnified Party or its representatives, arising out of any misrepresentation,
breach or inaccuracy, at the Closing Date, of any representation or warranty of
the Company set forth in this Agreement, or any third party allegation thereof.
For the avoidance of doubt, any limitations as to “material”, “materially” or
“Company Material Adverse Effect” set forth herein shall be given effect in
determining whether any such misrepresentation, breach or inaccuracy has
occurred.
9.2    Several Indemnification. Each Member covenants and agrees, severally and
not jointly, to indemnify and hold harmless the Indemnified Parties for, from
and against all Losses incurred or paid by any Indemnified Party,
notwithstanding any knowledge or investigation by any Indemnified Party or its
representatives, arising out of any misrepresentation, breach or inaccuracy of
any representation or warranty of such Member set forth in this Agreement, or
any third party allegation thereof. For the avoidance of doubt, any limitations
as to “material”, “materially” or “Material Adverse Effect” set forth herein
shall be given effect in determining whether any such misrepresentation, breach
or inaccuracy has occurred.
9.3    Liability for Company Breaches. Notwithstanding anything to the contrary
in this Agreement: (i) the Members and the Founder shall be jointly and
severally liable to the Indemnified Parties for all actual or alleged breaches
by the Company of any of the Company’s representations and warranties; (ii) the
Company shall not be liable to the Founder or Members for any or all actual or
alleged breaches referred to in the foregoing clause (i); and (iii) except to
the extent the Purchaser specifically and expressly consents in writing prior
thereto, the Company shall not indemnify any Indemnified Party with respect to,
or otherwise incur any liability for, breaches by the Company of any of the
Company’s representations and warranties.-
9.4    Limitation on Indemnification. No indemnification within the scope of
Sections 9.1 and 9.2 (other than with respect to Fundamental Reps (defined
below)) shall be due hereunder unless and to the extent that such
indemnification, net of the tax effect (computed in accordance with generally
accepted accounting principles), shall individually or in the aggregate exceed
the sum of Seventy-Five



--------------------------------------------------------------------------------



Thousand Dollars ($75,000). The Founder and Members shall not be obligated to
indemnify the Indemnified Parties for the amount of any Losses suffered or
incurred by the Indemnified Parties to the extent (a) reimbursed by insurance
(net of the premiums, if any, paid by Purchaser or Company attributable to a
period after the Closing for the insurance policy under which the Losses are
paid); (b) specifically reserved against on the Balance Sheet; or (c) to the
extent that such Losses exceed the Purchase Price, where the value of the Heska
Shares comprising a portion of the Purchase Price shall be the price per share
displayed on the NASDAQ website (nasdaq.com) under the heading NASDAQ Official
Close Price on the day the lock-up period under the Lock-Up Agreement expires.
9.5    Indemnification Procedures. All claims for indemnification under this
Article IX (“Claims”) shall be asserted and resolved as follows.
(a)    In the event that an Indemnified Party has a Claim against any party
obligated to provide indemnification pursuant to Section 9.1 or Section 9.2 (the
“Indemnifying Party”) which has been asserted against an Indemnified Party by a
third party (a “Third Party Claim”), the following provisions shall apply:
(i)    The Indemnified Party shall notify the Indemnifying Party of such Third
Party Claim (the “Claim Notice”).
(ii)    If any Indemnified Party asserts a Claim involving a Third Party Claim,
the Indemnifying Party shall, within fifteen (15) days from delivery of the
Claim Notice (the “Notice Period”), notify the Indemnified Party (A) whether
such Indemnifying Party disputes the liability to the Indemnified Party
hereunder with respect to such Third Party Claim and (B) if such Indemnifying
Party does not dispute such liability, whether the Indemnifying Party desires,
at the sole cost and expense of the Indemnifying Party, to defend against such
Third Party Claim, provided that the Indemnified Party is authorized (but not
obligated) prior to and during the Notice Period to take any action which the
Indemnified Party shall deem necessary or appropriate to protect the Indemnified
Party’s interests. If, and for so long as, (x) the Indemnifying Party notifies
the Indemnified Party within the Notice Period that the Indemnifying Party does
not dispute the Indemnifying Party’s obligation to indemnify hereunder and
desires to defend the Indemnified Party against such Third Party Claim, (y) the
amount of Losses for which the Indemnifying Party is potentially liable under
this Article IX in connection with such Claim equals or exceeds one-half of
(1) the amount of Losses sought in such Third Party Claim or (2) if such Third
Party Claim is unliquidated, the likely amount of such Losses as determined by
the Indemnified Party in its reasonable discretion, and (z) the Third Party
Claim does not (1) involve criminal liability or any admission of wrongdoing,
(2) seek equitable relief or any other non-monetary remedy against the
Indemnified Party, or (3) involve any Governmental Entity as a party thereto,
then except as hereinafter provided, such Indemnifying Party shall have the
right to defend against such Third Party Claim with legal counsel reasonably
acceptable to the Indemnified Party, which proceedings shall be promptly settled
or diligently prosecuted by such Indemnifying Party to a final conclusion;
provided that, unless the Indemnified Party otherwise agrees in writing, the
Indemnifying Party may not settle any matter (in whole or in part) unless such
settlement (I) includes a complete and unconditional release of the Indemnified
Party and its Affiliates in respect of the Third Party Claim, (II)) involves no
admission of wrongdoing by the Indemnified Party or its Affiliates and
(III) excludes any injunctive or non-monetary relief applicable to the
Indemnified Party or its Affiliates. If the Indemnified Party desires to
participate in, but not control, any such defense or settlement the Indemnified
Party may do so at its sole cost and expense.



--------------------------------------------------------------------------------



(iii)    If (A) the Indemnifying Party elects not to defend the Indemnified
Party against such Third Party Claim, or fails to promptly settle or diligently
defend such Third Party Claim, (B) the terms of this Agreement do not permit the
Indemnifying Party to defend the Indemnified Party against such Third Party
Claim, (C) the Indemnified Party advises that there are issues that raise actual
or potential conflicts of interest between the Indemnifying Party and the
Indemnified Party, or (D) the Indemnified Party has different or additional
defenses available to it, then the Indemnified Party, without waiving any rights
against the Indemnifying Party, may settle or defend against any such Third
Party Claim in the Indemnified Party’s sole and absolute discretion and the
Indemnified Party shall be entitled to recover from the Indemnifying Party the
amount of any settlement or judgment and, on an ongoing basis, all Losses of the
Indemnified Party with respect thereto.
(iv)    If at any time, in the reasonable opinion of the Indemnified Party, any
Third Party Claim could have a material adverse effect on the assets,
liabilities, financial condition, results of operations or business prospects of
the Indemnified Party or any of its Affiliates or its or their respective
businesses, the Indemnified Party shall have the right to control or assume (as
the case may be) the defense of such Third Party Claim and the amount of any
judgment or settlement and the reasonable costs and expenses of defense shall be
included as part of the indemnification obligations of the Indemnifying Party
hereunder. If the Indemnified Party should elect to exercise such right, the
Indemnifying Party shall have the right to participate in, but not control, the
defense of such Third Party Claim or demand at the sole cost and expense of the
Indemnifying Party.
(b)    If an Indemnified Party asserts a Claim which does not involve a Third
Party Claim, the Indemnified Party shall provide a Claim Notice to the
Indemnifying Party. If the Indemnifying Party does not notify the Indemnified
Party within the Notice Period that the Indemnifying Party disputes such Claim,
the amount of such Claim shall be conclusively deemed a liability of the
Indemnifying Party hereunder. If the Indemnifying Party makes an objection in
writing, the Indemnified Party shall have thirty (30) days to respond in a
written statement to the objection. If after such thirty (30) day period there
remains a dispute as to any Claim, the Parties shall attempt in good faith for
thirty (30) days to agree upon the rights of the respective Parties with respect
to such Claim. If the Parties should so agree, a memorandum setting forth such
agreement shall be prepared and signed by both Parties. If such Parties shall
not agree, each Indemnified Party shall be entitled to initiate proceedings and
seek remedies as may be permitted under the terms of this Agreement and
applicable Law.
(c)    Notwithstanding the other provisions of this Article IX, if a third party
asserts (other than by means of a lawsuit) that an Indemnified Party is liable
to such third party for a monetary or other obligation which may constitute or
result in Losses for which such Indemnified Party may be entitled to
indemnification pursuant to this Article IX, and such Indemnified Party
reasonably determines that it has a valid business reason to fulfill such
obligation, then (i) such Indemnified Party shall be entitled to satisfy such
obligation, without prior notice to or consent from the Indemnifying Party, (ii)
such Indemnified Party may subsequently make a claim for indemnification in
accordance with the provisions of this Article IX, and (iii) such Indemnified
Party shall be reimbursed, in accordance with the provisions of this Article IX,
for any such Losses for which it is entitled to indemnification pursuant to this
Article IX (subject to the right of the Indemnifying Party to dispute the
Indemnified Party’s entitlement to indemnification, or the amount for which it
is entitled to indemnification, under the terms of this Article IX).



--------------------------------------------------------------------------------



(d)    Right to Set Off. Any Indemnified Party shall have the right, but not the
obligation, to set off, in whole or in part, against any obligation or payment
it owes to an Indemnifying Party, amounts owed to any Indemnified Party pursuant
to this Agreement.
9.6    No Claim Against the Company. Each Member and the Founder waives any and
all rights of indemnification, contribution and other similar rights against the
Company (whether arising pursuant to any the Company’s Certificate of Formation,
the Company Operating Agreement or any contract, any Law or otherwise) arising
out of the representations, warranties, covenants and agreements contained in
this Agreement or the Disclosure Schedule and/or out of the negotiation,
execution and performance of this Agreement or the Disclosure Schedule, and
agrees that any claim of any Indemnified Party, whether for indemnity or
otherwise, may be asserted directly against the Founder, all Members or any
Member (to the extent provided herein), without any need for any claim against,
or joinder of, the Company or any other Member.
9.7    Tax Adjustment. The parties hereto agree to treat any amount paid
pursuant to this Article IX as an adjustment to the Purchase Price for federal
Tax purposes, unless otherwise required by Law.
9.8    Survival of Representations and Warranties. With respect to any claim for
any actual or alleged breach of the representations and warranties set forth in
this Agreement, the survival periods set forth and agreed to in this Section 9.8
shall govern when any such claim may be brought and shall replace and supersede
any statute of limitations that may otherwise apply.
(a)    The representations and warranties of the Company and any Member shall
survive the Closing and shall expire on the later of the applicable dates
specified in clause (i) or (ii) of this Section 9.8(a):
(i)    (A)    except as to representations and warranties specified in clause
(B) or (C) of clause (i) of this Section 9.8(a), the date that is eighteen (18)
months after the date hereof; or (B) with respect to representations and
warranties contained in Sections 2.1 (organization and standing), 2.3
(capitalization), 2.4(a) (authority for agreement), 2.21 (absence of claims;
business relationships with affiliates), 3.1 (authority), 3.2 (equity interests)
and 10.4 (brokers) (collectively, the “Fundamental Reps”), indefinitely; or
(C) with respect to representations and warranties contained in Sections 2.10
(taxes) and 2.17 (ERISA), the date that is (x) six (6) months after the
expiration of the longest federal, state, local or foreign statute of limitation
(including extensions thereof) applicable to the underlying claim or (y) if
there is no applicable statute of limitation, seven (7) years after the date
hereof; and
(ii)    the final resolution of all claims pending as of the relevant date
described in clause (i) this Section 9.8(a).
(b)    The representations and warranties of the Purchaser shall survive the
Closing and shall expire on the later of the applicable dates specified in
clause (i) or (ii) of this Section 9.8(b):
(i)    (A) except as to representations and warranties specified in clause (B)
of clause (i) of this Section 9.8(b), the date that is eighteen (18) months
after the date hereof; or (B) with respect to representations and warranties
contained in Sections 4.3 (authority) and 10.4 (brokers), indefinitely; and



--------------------------------------------------------------------------------



(ii)    the final resolution of all claims pending as of the relevant date
described in clause (i) this Section 9.8(b).
(c)    If a notice of a claim has been timely given in accordance with this
Agreement prior to the expiration of the applicable survival period for such
representation or warranty, then the applicable representation or warranty shall
survive as to such claim, until such claim has been finally resolved.
ARTICLE X
MISCELLANEOUS
10.1    Successors and Assigns. This Agreement and the rights and obligations of
the parties hereunder shall not be assigned by any of the parties hereto without
the prior written consent of the other parties; provided, however, that
Purchaser shall have the right to assign Purchaser’s rights under this Agreement
to any of Purchaser’s wholly owned subsidiaries.
10.2    Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to confer upon any Person other than the parties hereto,
their respective permitted assigns and the Indemnified Parties any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
10.3    Expenses. Except as set forth in Article VI and Article IX, each of the
parties hereto shall bear its own costs and expenses (including legal and
accounting fees and expenses) incurred in connection with this Agreement and the
transactions contemplated hereby. Notwithstanding the foregoing, the Members,
and not the Company, shall bear any costs and expenses (including legal and
accounting fees and expenses) incurred by the Company in connection with this
Agreement and the transactions contemplated hereby and the Company shall not
bear any costs and expenses in connection with this Agreement and the
transactions contemplated hereby.
10.4    Brokers. Each of the Company, the Founder, the Members and the Purchaser
(a) represents and warrants to the other parties hereto that it has not retained
a finder or broker in connection with the transactions contemplated by this
Agreement, and (b) will indemnify and save the other parties harmless from and
against any and all claims, liabilities or obligations with respect to brokerage
or finders’ fees or commissions, or consulting fees in connection with the
transactions contemplated by this Agreement asserted by any Person on the basis
of any statement or representation alleged to have been made by such
indemnifying party.
10.5    Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
10.6    Specific Performance. In addition to any and all other remedies that may
be available at law in the event of any breach of this Agreement, the Purchaser
shall be entitled to specific performance of the agreements and obligations of
the Company, the Founders and the Members hereunder and to such other injunctive
or other equitable relief as may be granted by a court of competent
jurisdiction.
10.7    Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Delaware without giving effect to



--------------------------------------------------------------------------------



any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of laws of
any jurisdictions other than those of the State of Delaware.
10.8    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly delivered (i) four (4) business days after
being sent by registered or certified mail, return receipt requested, postage
prepaid, (ii) one business day after being sent for next business day delivery,
fees prepaid, via a reputable nationwide overnight courier service, or (iii) on
the date of confirmation of receipt (or, the first business day following such
receipt if the date of such receipt is not a business day) of transmission by
facsimile, in each case to the intended recipient as set forth below:
(a)    if to the Purchaser, to
Heska Corporation
3760 Rocky Mountain Avenue
Loveland, CO 80538
Telecopy: (970) 619-3003
Attn: Jason Napolitano
with a copy to:
Osborn Maledon, P.A.
2929 North Central Avenue
21st Floor
Phoenix, Arizona 85012-2793
Telecopy: (602) 640-9050
Attn: William M. Hardin, Esq.
(b)    if to the Company, the Founder or any Member, to
Cuattro Veterinary, LLC
PO Box 4605
Edwards, CO 81632
Physical Address for FedEx.
851 Elkhorn
Bachelor Gulch
Avon, CO 81620
Email: kwilson@cuattro.com
Attn: Kevin Wilson
with a copy to:
Stradling Yocca Carlson & Rauth
660 Newport Center Drive, Suite 1600
Newport Beach, CA 92660-6441
Facsimile: (949) 725-4000
Attn: R.C. Shepard, Esq.



--------------------------------------------------------------------------------



Any party hereto may give any notice or other communication hereunder using any
other means (including personal delivery, messenger service, telex, ordinary
mail or electronic mail), but no such notice or other communication shall be
deemed to have been duly given unless and until it actually is received by the
party for whom it is intended. Any party hereto may change the address to which
notices and other communications hereunder are to be delivered by giving the
other parties to this Agreement notice in the manner herein set forth.
10.9    Complete Agreement. This Agreement (including the Disclosure Schedule)
and the other Transaction Documents constitute the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior agreements and understandings relating to such subject
matter, including but not limited to the UPA, which is hereby terminated by
mutual agreement and superseded hereby.
10.10    Amendment and Waiver. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto. Any
agreement on the part of a party hereto to waive any term of this Agreement
shall be valid only if set forth in a written instrument signed on behalf of
such party. Such waiver shall not be deemed to apply to any time for
performance, inaccuracy in any representation or warranty, or noncompliance with
any covenant or agreement, as the case may be, other than that which is
specified in the waiver. The failure of any party hereto to assert any of its
rights under this Agreement or otherwise shall not constitute a waiver of such
rights.
10.11    Interpretation. When reference is made in this Agreement to an Article
or a Section, such reference shall be to an Article or Section of this
Agreement, unless otherwise indicated. The terms and headings contained in this
Agreement are for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement. The language used in this
Agreement shall be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of strict construction shall be applied
against any party. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa. Unless otherwise expressly provided herein, any agreement, instrument or
statute defined or referred to herein or any other Transaction Document means
such agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein. Any reference to any federal, state, local or foreign statute or law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” The phrase “to the best of the
Company’s knowledge” and words of similar import mean the actual knowledge of
Founder, or any Member, as well as any other knowledge which such persons would
have possessed had they made reasonable inquiry of appropriate employees and
agents of the Company with respect to the matter in question. The phrases “to
such Member’s knowledge”, “to the best of such Member’s knowledge” and words of
similar import mean the actual knowledge of such Member. “Person” means any
natural person, corporation, general partnership, limited partnership, limited
liability company, limited liability partnership, proprietorship, trust, union,
association, court, tribunal, agency, government, department, commission,
self-regulatory organization, arbitrator, board, bureau, instrumentality,
Governmental Entity or other entity, enterprise, authority or business
organization. “Affiliate” means, with respect to any Person, (i) any Person
that, directly or indirectly through one or more entities, controls or is
controlled by, or is under common control with, such Person, (ii) any director,
officer, partner, member or trustee of such Person, (iii) any



--------------------------------------------------------------------------------



other Person that is deemed to be an affiliate of such Person under
interpretations of the Exchange Act, (iv) any Person who is an officer,
director, partner, member or trustee of any Person described in clauses (i)
through (iii) of this sentence, or (v) if such Person is a natural Person, any
member of such natural person’s immediate family. As used herein, “controls”,
“control” and “controlled” means the possession, direct or indirect, of the
power to direct the management and policies of a Person, whether through the
ownership of 50% or more of the voting interests of such Person, through
contract or otherwise.
10.12    Counterparts and Signatures. This Agreement may be executed in any
number of counterparts (including by facsimile or by an electronic scan
delivered by electronic mail), each of which shall be deemed to be an original,
and all of which together shall constitute one and the same document and shall
become effective when counterparts have been signed by each of the parties
hereto and delivered to the other parties, it being understood that all parties
need not sign the same counterpart. This Agreement may be executed and delivered
by facsimile or by an electronic scan delivered by electronic mail.
10.13    Effect of Investigation. No investigation by any party hereto made
before or after the date of this Agreement or the provisions of any documents
(other than the Disclosure Schedule) whether available pursuant of this
Agreement or otherwise, shall affect the interpretation of the representations
and warranties of the parties which are contained herein.
[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Purchaser, the Company, the Founder and the Members have
executed this Agreement as of the date first written above.
The Purchaser:
HESKA CORPORATION
By:    /s/ Jason Napolitano                
Name:     Jason Napolitano
Title:     Chief Operating Officer, Chief Financial Officer
Executive Vice President and Secretary
The Company:
CUATTRO VETERINARY, LLC
By:    /s/ Kevin S. Wilson                
Name:     Kevin S. Wilson
Title:     Manager
By:                            
Name:    Doug G. Wilson
Title:    Manager
The Founder:
/s/ Kevin S. Wilson                    
Kevin S. Wilson
Members:
CUATTRO, LLC
By:    /s/ Lane Naffziger                
Name:    Lane Naffziger
Title:    President

[Signature Pages to Merger Agreement]



--------------------------------------------------------------------------------





/s/ Clint Roth    
Clint Roth, DVM
/s/ Doug G. Wilson    
Doug G. Wilson, III



[Signature Pages to Merger Agreement]



--------------------------------------------------------------------------------





Merger Sub:


CUATTRO INTERNATIONAL MERGER SUBSIDIARY, INC.
By:    /s/ Jason Napolitano            
Name:     Jason Napolitano
Title:     Chief Executive Officer





[Signature Pages to Merger Agreement]



--------------------------------------------------------------------------------




CONSENT OF SPOUSE
The undersigned, being the spouse of Doug G Wilson, III, who is a party to the
Agreement and Plan of Merger dated as of March __, 2016 by and among Heska
Corporation, a Delaware corporation, its wholly-owned subsidiary Cuattro
International Merger Subsidiary, Inc., a Delaware corporation, Cuattro
Veterinary, LLC, a Delaware limited liability company, Kevin S. Wilson and the
other parties signatory thereto (the “Agreement”), hereby consents and agrees
that any community property and/or other interest of the undersigned in the
subject matter of the Agreement, including but not limited to the Units, is
subject to, and bound by, such Agreement.
/s/ Carol Wilson                        DATED as of March 13, 2016.
Carol Wilson



[Signature Page to Merger Agreement – Consent of Spouse (Carol Wilson)]



--------------------------------------------------------------------------------




CONSENT OF SPOUSE
The undersigned, being the spouse of Kevin S. Wilson, who is a party to the
Agreement and Plan of Merger dated as of March __, 2016 by and among Heska
Corporation, a Delaware corporation, its wholly-owned subsidiary Cuattro
International Merger Subsidiary, Inc., a Delaware corporation, Cuattro
Veterinary, LLC, a Delaware limited liability company, Kevin S. Wilson and the
other parties signatory thereto (the “Agreement”), hereby consents and agrees
that any community property and/or other interest of the undersigned in the
subject matter of the Agreement, including but not limited to the Units, is
subject to, and bound by, such Agreement.
/s/ Shawna Wilson                        DATED as of March __, 2016.
Shawna Wilson





[Signature Page to Merger Agreement – Consent of Spouse (Shawna Wilson)]



--------------------------------------------------------------------------------




CONSENT OF SPOUSE
The undersigned, being the spouse of Lane Naffziger, who is a party to the
Agreement and Plan of Merger dated as of March __, 2016 by and among Heska
Corporation, a Delaware corporation, its wholly-owned subsidiary Cuattro
International Merger Subsidiary, Inc., a Delaware corporation, Cuattro
Veterinary, LLC, a Delaware limited liability company, Kevin S. Wilson and the
other parties signatory thereto (the “Agreement”), hereby consents and agrees
that any community property and/or other interest of the undersigned in the
subject matter of the Agreement, including but not limited to the Units, is
subject to, and bound by, such Agreement.
/s/ Alex Naffziger                    DATED as of March 14, 2016.
Alex Naffziger





[Signature Page to Merger Agreement – Consent of Spouse (Alex Naffziger)]



--------------------------------------------------------------------------------




CONSENT OF SPOUSE
The undersigned, being the spouse of Clint Roth, DVM, who is a party to the
Agreement and Plan of Merger dated as of March __, 2016 by and among Heska
Corporation, a Delaware corporation, its wholly-owned subsidiary Cuattro
International Merger Subsidiary, Inc., a Delaware corporation, Cuattro
Veterinary, LLC, a Delaware limited liability company, Kevin S. Wilson and the
other parties signatory thereto (the “Agreement”), hereby consents and agrees
that any community property and/or other interest of the undersigned in the
subject matter of the Agreement, including but not limited to the Units, is
subject to, and bound by, such Agreement.
/s/ Kara Roth                        DATED as of March 14, 2016.
Kara Roth





[Signature Page to Merger Agreement – Consent of Spouse (Kara Roth)]



--------------------------------------------------------------------------------




Exhibit A
Form of Lock-Up Agreement
[Attached]





A-1



--------------------------------------------------------------------------------





______________, 2015
Heska Corporation
3760 Rocky Mountain Avenue
Loveland, Colorado 80538
Attn: Chief Executive Officer


Dear Sir or Madam:

Reference is hereby made to the Agreement and Plan of Merger (the "Merger
Agreement"), dated as of the date hereof, among Heska Corporation, a Delaware
corporation, ("Heska"), its wholly-owned subsidiary Cuattro International Merger
Subsidiary, Inc., a Delaware corporation, Cuattro Veterinary, LLC, a Delaware
limited liability company (the "Company"), Kevin S. Wilson and the existing
members of the Company, including Cuattro, LLC, a Delaware limited liability
company, which Merger Agreement provides for the issuance of shares of Heska's
common stock, par value $0.01 per share (the "Common Stock") as consideration
for the Merger. Terms used but not defined herein shall have the meanings
ascribed to them in the Merger Agreement.
To induce Heska to engage in the transactions contemplated by the Merger
Agreement, the undersigned hereby agrees that, without the prior written consent
of Heska, it will not, during the period commencing on the date hereof and
ending 180 days after the date hereof (the "Restricted Period"), (1) offer,
sell, pledge, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend or otherwise transfer or dispose of, directly or indirectly, any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock, (2) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of the Common Stock, whether any such transaction described in clause
(1) or (2) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise, or (3) publicly announce an intention to
effect any transaction specified in clause (1) or (2). The foregoing sentence
shall not apply to (a) transactions relating to shares of Common Stock or other
securities acquired in open market transactions after the completion of the
transactions contemplated by the Merger Agreement, provided that no filing under
Section 16(a) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), shall be required or shall be voluntarily made in connection with
subsequent sales of Common Stock or other securities acquired in such open
market transactions, (b) transfers to Heska; or (c) exercises of options to
purchase Common Stock granted by Heska and outstanding on the date hereof;
provided that, in the case of any transfer pursuant to clause (b) or (c), (1)
each transferee shall sign and deliver a Lock-Up Agreement substantially in the
form of this agreement and (2) no filing under Section 16(a) of the Exchange
Act, reporting a reduction in beneficial ownership of shares of Common Stock,
shall be required or shall be voluntarily made during the Restricted Period. In
addition, the




--------------------------------------------------------------------------------



undersigned agrees that, without the prior written consent of Heska, it will
not, during the Restricted Period, make any demand for or exercise any right
with respect to the registration of any shares of Common Stock or any security
convertible into or exercisable or exchangeable for Common Stock. The
undersigned also agrees and consents to the entry of stop-transfer instructions
with Heska’s transfer agent and registrar against the transfer of the
undersigned’s shares of Common Stock except in compliance with the foregoing
restrictions.
The undersigned understands that the Company and Heska are relying upon this
agreement in proceeding toward consummation of transactions contemplated by the
Merger Agreement. The undersigned hereby represents and warrants that the
undersigned has full power and authority to enter into this agreement. The
undersigned further understands that this agreement is irrevocable and shall be
binding upon the undersigned’s heirs, legal representatives, successors and
assigns.
 
Very truly yours,


[NAME OF THE STOCKHOLDER]


_________________________
[NAME]








[Signature Page to Lock-Up Agreement]



--------------------------------------------------------------------------------




Exhibit B
Assignment and Assumption Agreement (License Agreement)
[Attached]





B-1



--------------------------------------------------------------------------------

Execution Version

ASSIGNMENT AND ASSUMPTION AGREEMENT
(License Agreement)
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this "Agreement") is made and entered
as of the Closing (defined below) (the "Effective Date"), by and among Heska
Imaging US, LLC, a Delaware limited liability company formerly known as Cuattro
Veterinary U.S.A., LLC ("Imaging US"), Heska Imaging Global, LLC, a Delaware
limited liability company ("Imaging Global"), Cuattro, LLC, a Colorado limited
liability company ("Cuattro") and Heska Imaging International, LLC, a Delaware
limited liability company formerly known as Cuattro Veterinary, LLC ("Imaging
International").
WHEREAS, Imaging US and Cuattro are parties to that certain Amended and Restated
Master License Agreement dated as of February 22, 2013, and all amendments
thereto (the "License Agreement");
WHEREAS, Cuattro is a party to that certain Agreement and Plan of Merger among
Heska Corporation ("Heska"), its wholly-owned subsidiary Cuattro International
Merger Subsidiary, Inc., a Delaware corporation ("Merger Sub"), Imaging
International, Kevin S. Wilson and all members of Imaging International,
including Cuattro, dated as of March 14, 2016 (the "Merger Agreement"), pursuant
to which Merger Sub will merge with and into Imaging International with Imaging
International surviving such merger as a wholly-owned subsidiary of Heska (the
"Merger"), which following the Closing under the Merger Agreement (the
"Closing") will be called Heska Imaging International, LLC;
WHEREAS, it is a condition of the obligations of the parties to the Merger
Agreement to consummate the Merger and the other transactions contemplated by
the Merger Agreement that the License Agreement be assigned to Global Imaging
and amended as set forth herein;
WHEREAS, to facilitate the transactions between its affiliate, Heska, and
Cuattro, as contemplated by the Merger Agreement, which are of potential benefit
to Imaging US, Imaging US is willing to enter into this Agreement to assign the
License Agreement to Imaging Global and to amend the License Agreement on the
terms and conditions of this Agreement;
WHEREAS, Section 10.8 of the License Agreement requires Cuattro's prior written
consent before Imaging US may assign its rights under the License Agreement,
and, to induce Heska to enter into the Merger Agreement, which Heska would not
do unless Cuattro enters into this Agreement, Cuattro is willing to enter into
this Agreement to consent to Imaging US's assignment of the License Agreement to
Imaging Global and to amend the License Agreement on the terms and conditions of
this Agreement; and
NOW, THEREFORE, for and in consideration of the Closing, the premises and the
mutual covenants contained herein, and for other good and valuable
consideration, the receipt, adequacy and legal sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:
1.    Assignment and Assumption. Effective as of the Closing, Imaging US hereby
assigns, sells, transfers and sets over to Imaging Global all of Imaging US's
right, title, benefit, privileges and interest in and to the License Agreement,
and all of Imaging US's burdens and



--------------------------------------------------------------------------------

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information, marked "[***]" in this
exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

obligations in connection with the License Agreement (collectively, the
"Assignment"). Imaging Global hereby accepts the Assignment and assumes and
agrees for the benefit of Imaging US and Cuattro to be bound by, observe,
perform, pay and discharge all of Imaging US's duties, liabilities, obligations,
terms, provisions and covenants solely to the extent they are to be observed,
performed, paid or discharged on and after the Effective Date, in connection
with the License Agreement (collectively, the "Assumption").
2.    Consent and Agreement of Cuattro. In accordance with Section 10.8 of the
License Agreement, Cuattro hereby consents to the Assignment and Assumption.
Cuattro further acknowledges and agrees that all of Cuattro's burdens and
obligations under the License Agreement shall survive the assignment and
assumption of the License Agreement in accordance with the terms and conditions
thereof. The Assignment and Assumption shall not relieve Imaging US of
responsibility for the performance of any accrued obligation which it has as of
the Effective Date.
3.    Amendments to License Agreement. In accordance with Section 10.9 of the
License Agreement:
3.1    Amendment to Territory. Effective as of the Closing, the definition of
"Territory" in Section 1.13 of the License Agreement is hereby amended to read
as follows: ""Territory" shall be defined as the Market throughout the world."
3.2    Amendment to Per Copy Software License Payment Schedule. Effective as of
the Closing, the table of prices in Section 3.3 of the License Agreement is
hereby amended to read in its entirety as follows:
2013:
[***] per Software License in each Product

2014:
[***] per Software License in each Product

2015:
[***] per Software License in each Product

2016:
[***] per Software License in each Product

2017:
[***] per Software License in each Product

2018:
[***] per Software License in each Product

2019:
[***] per Software License in each Product

2020:
[***] per Software License in each Product

2021:
[***] per Software License in each Product

2022:
[***] per Software License in each Product

2023+:    [***] per Software License in each Product
3.3    Amendment to Covered Affiliates. Effective as of the Closing, Exhibit A2
to the License Agreement is hereby amended to read in its entirety as follows:
"EXHIBIT A2



2



--------------------------------------------------------------------------------



COVERED AFFILIATES


•
Heska Corporation

•
Diamond Animal Health, Inc.

•
Heska Imaging US, LLC

•
Heska Imaging International, LLC (formerly Cuattro Veterinary, LLC)

•
Heska AG"



4.    Appointment of Sublicensees.
4.1    Appointment of Imaging US. Effective as of the Closing, in accordance
with Section 2.1 of the License Agreement and as authorized herein, Imaging
Global hereby appoints Imaging US as its sublicensee under the License Agreement
with respect to the portion of the Territory comprising the United States (the
"US Territory") to hold and exercise all of Imaging Global's rights under the
License Agreement with respect to the US Territory, and Imaging US hereby
accepts such appointment and agrees, for the benefit of Cuattro, to perform all
of Imaging Global's obligations under the License Agreement with respect to the
US Territory.
4.2    Appointment of Imaging International. Effective as of the Closing, in
accordance with Section 2.1 of the License Agreement and as authorized herein,
Imaging Global hereby appoints Imaging International as its sublicensee under
the License Agreement with respect to the portion of the Territory outside the
United States (the "International Territory") to hold and exercise all of
Imaging Global's rights under the License Agreement with respect to the
International Territory, and Imaging International hereby accepts such
appointment and agrees, for the benefit of Cuattro, to perform all of Imaging
Global's obligations under the License Agreement with respect to the
International Territory.
4.3    Performance of Obligations. Cuattro agrees to look only to Imaging US for
performance of the obligations of the License Agreement with respect to the US
Territory and only to Imaging International for performance of the obligations
of the License Agreement with respect to the International Territory.
5.    No Other Consideration. The assignments and rights granted by Imaging US
to Imaging Global in this Agreement are to facilitate, and in consideration of,
the transactions contemplated by the Merger Agreement, and no other
consideration shall be given by Imaging Global or received by Imaging US in
connection with this Agreement or the transactions contemplated by the Merger
Agreement.
6.    Remaining Terms. All parties acknowledge that a true, correct and complete
copy of the License Agreement, together with all amendments thereto, is attached
hereto as Exhibit A. Except as specifically modified pursuant to this Agreement
all terms and provisions of the License Agreement shall remain in full force and
effect as set forth therein. Nothing in this Agreement shall constitute or be
construed to be a termination of the License Agreement.

3



--------------------------------------------------------------------------------





7.    Further Actions. Each of the parties hereto covenants and agrees, at its
own expense, to execute and deliver, at the request of the other parties hereto,
such further instruments of transfer and assignment and to take such other
action as such other parties may reasonably request to more effectively
consummate the Assignment and Assumption contemplated by this Agreement.
8.    Amendment and Waiver. No provision of this Agreement may be amended,
modified, supplemented or waived except by an instrument in writing executed by
all of the parties hereto or, in the case of an asserted waiver, executed by the
party against which enforcement of the waiver is sought. The rights and remedies
of the parties to this Agreement are cumulative and not alternative.
9.    Assignment. Neither this Agreement nor any right created hereby is
assignable by any of the parties hereto without the prior written consent of the
other parties; provided, that the License Agreement, as amended hereby, shall
continue to be assignable on the terms and conditions set forth in Section 10.8
thereof.
10.    Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of Colorado without reference or regard
to the conflicts of law rules thereof.
11.    Counterparts. This Agreement may be executed in any number of
counterparts and by facsimile, each of which will be deemed an original, and all
of which together will constitute one and the same instrument.
[Signature Page Follows]



4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


"IMAGING US"
"IMAGING GLOBAL"


Heska Imaging US, LLC






By: _________________________________


Name: ______________________________


Title: _______________________________
   


Heska Imaging Global, LLC






By: __________________________________


Name: _______________________________


Title: ________________________________
       









"CUATTRO"
"IMAGING INTERNATIONAL"


Cuattro, LLC






By: _________________________________


Name: ______________________________


Title: _______________________________
   


Heska Imaging International, LLC






By: __________________________________


Name: _______________________________


Title: ________________________________
       












[Signature Page to Assignment and Assumption Agreement (License Agreement)]
6364120

--------------------------------------------------------------------------------






Exhibit C
Assignment and Assumption Agreement (Supply Agreement)
[Attached]





C-1
6543000

--------------------------------------------------------------------------------

Execution Version

ASSIGNMENT AND ASSUMPTION AGREEMENT
(Supply Agreement)
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this "Agreement") is made and entered
as of the Closing (defined below) (the "Effective Date"), by and among Heska
Imaging US, LLC, a Delaware limited liability company formerly known as Cuattro
Veterinary U.S.A., LLC ("Imaging US"), Heska Imaging Global, LLC, a Delaware
limited liability company ("Imaging Global"), Cuattro, LLC, a Colorado limited
liability company ("Cuattro") and Heska Imaging International, LLC, a Delaware
limited liability company formerly known as Cuattro Veterinary, LLC ("Imaging
International").
WHEREAS, Imaging US and Cuattro are parties to that certain Supply Agreement
dated as of February 24, 2013, and all amendments thereto (the "Supply
Agreement");
WHEREAS, Cuattro is a party to that certain Agreement and Plan of Merger among
Heska Corporation ("Heska"), its wholly-owned subsidiary Cuattro International
Merger Subsidiary, Inc., a Delaware corporation ("Merger Sub"), Imaging
International, Kevin S. Wilson and all members of Imaging International,
including Cuattro, dated as of March 14, 2016 (the "Merger Agreement"), pursuant
to which Merger Sub will merge with and into Imaging International with Imaging
International surviving such merger as a wholly-owned subsidiary of Heska (the
"Merger"), which following the Closing under the Merger Agreement (the
"Closing") will be called Heska Imaging International, LLC;
WHEREAS, it is a condition of the obligations of the parties to the Merger
Agreement to consummate the Merger and the other transactions contemplated by
the Merger Agreement that the Supply Agreement be assigned to Global Imaging and
amended as set forth herein;
WHEREAS, to facilitate the transactions between its affiliate, Heska, and
Cuattro, as contemplated by the Merger Agreement, which are of potential benefit
to Imaging US, Imaging US is willing to enter into this Agreement to assign the
Supply Agreement to Imaging Global and to amend the Supply Agreement on the
terms and conditions of this Agreement;
WHEREAS, Section 18.7 of the Supply Agreement requires Cuattro's prior written
consent before Imaging US may assign its rights under the Supply Agreement, and,
to induce Heska to enter into the Merger Agreement, which Heska would not do
unless Cuattro enters into this Agreement, Cuattro is willing to enter into this
Agreement to consent to Imaging US's assignment of the Supply Agreement to
Imaging Global and to amend the Supply Agreement on the terms and conditions of
this Agreement; and
NOW, THEREFORE, for and in consideration of the Closing, the premises and the
mutual covenants contained herein, and for other good and valuable
consideration, the receipt, adequacy and legal sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:
12.    Assignment and Assumption. Effective as of the Closing, Imaging US hereby
assigns, sells, transfers and sets over to Imaging Global all of Imaging US's
right, title, benefit, privileges and interest in and to the Supply Agreement,
and all of Imaging US's burdens and obligations in connection with the Supply
Agreement (collectively, the "Assignment"). Imaging

        



--------------------------------------------------------------------------------




Global hereby accepts the Assignment and assumes and agrees for the benefit of
Imaging US and Cuattro to be bound by, observe, perform, pay and discharge all
of Imaging US's duties, liabilities, obligations, terms, provisions and
covenants solely to the extent they are to be observed, performed, paid or
discharged on and after the Effective Date, in connection with the Supply
Agreement (collectively, the "Assumption").
13.    Consent and Agreement of Cuattro. In accordance with Section 18.7 of the
Supply Agreement, Cuattro hereby consents to the Assignment and Assumption.
Cuattro further acknowledges and agrees that all of Cuattro's burdens and
obligations under the Supply Agreement shall survive the assignment and
assumption of the Supply Agreement in accordance with the terms and conditions
thereof. The Assignment and Assumption shall not relieve Imaging US of
responsibility for the performance of any accrued obligation which it has as of
the Effective Date.
14.    Amendments to Supply Agreement. In accordance with Section 18.6 of the
Supply Agreement:
3.1    Amendment to Territory. Effective as of the Closing, the definition of
"Territory" in Exhibit B to the Supply Agreement is hereby amended to read as
follows: ""Territory" shall be defined as the Market throughout the world."
3.2    Amendment to Allow Subdistributors. Effective as of the Closing, the
following sentence is hereby added as the final sentence of Section 1.1 of the
Supply Agreement: "Notwithstanding any provision of this Agreement to the
contrary, Heska Imaging Global, LLC ("Imaging Global"), as successor in interest
to Vet USA, may appoint its Affiliate, Heska Imaging US, LLC ("Imaging US"), as
a subdistributor to exercise all the rights, and fulfill all of the obligations,
under this Agreement in the portion of the Territory comprising the United
States, and may appoint its affiliate, Heska Imaging International, LLC
("Imaging International") as a subdistributor to exercise all of the rights, and
fulfill all of the obligations, under this Agreement in the portion of the
Territory outside the United States, and, upon such appointments, all references
to "Vet USA" in this Agreement shall be deemed to refer to Imaging US with
respect to the portion of the Territory comprising the United States and Imaging
International with respect to the portion of the Territory outside the United
States."
3.3    Exception to Exclusivity. Effective as of the Closing, the following
sentence is hereby added as the final sentence of Section 1.2 of the Supply
Agreement: "Notwithstanding any provision of this Agreement to the contrary,
each of Imaging Global, Imaging US and Imaging International may purchase
hardware components from third parties unless LLC notifies Imaging Global,
Imaging US or Imaging International, as applicable, in writing to discontinue
such purchases, whereupon the notified party, as applicable, may complete any
pending orders and shall discontinue further such orders."
15.    Appointment of Subdistributors.
4.1    Appointment of Imaging US. Effective as of the Closing, in accordance
with Section 1.1 of the Supply Agreement and as authorized herein, Imaging
Global hereby appoints Imaging US as its subdistributor under the Supply
Agreement with respect to the portion

2



--------------------------------------------------------------------------------




of the Territory comprising the United States (the "US Territory") to hold and
exercise all of Imaging Global's rights under the Supply Agreement with respect
to the US Territory, and Imaging US hereby accepts such appointment and agrees,
for the benefit of Cuattro, to perform all of Imaging Global's obligations under
the Supply Agreement with respect to the US Territory.
4.2    Appointment of Imaging International. Effective as of the Closing, in
accordance with Section 1.1 of the Supply Agreement and as authorized herein,
Imaging Global hereby appoints Imaging International as its subdistributor under
the Supply Agreement with respect to the portion of the Territory outside the
United States (the "International Territory") to hold and exercise all of
Imaging Global's rights under the Supply Agreement with respect to the
International Territory, and Imaging International hereby accepts such
appointment and agrees, for the benefit of Cuattro, to perform all of Imaging
Global's obligations under the Supply Agreement with respect to the
International Territory.
4.3    Performance of Obligations. Cuattro agrees to look only to Imaging US for
performance of the obligations of the Supply Agreement with respect to the US
Territory and only to Imaging International for performance of the obligations
of the Supply Agreement with respect to the International Territory.
16.    No Other Consideration. The assignments and rights granted by Imaging US
to Imaging Global in this Agreement are to facilitate, and in consideration of,
the transactions contemplated by the Merger Agreement, and no other
consideration shall be given by Imaging Global or received by Imaging US in
connection with this Agreement or the transactions contemplated by the Merger
Agreement.
17.    Remaining Terms. All parties acknowledge that a true, correct and
complete copy of the Supply Agreement, together with all amendments thereto, is
attached hereto as Exhibit A. Except as specifically modified pursuant to this
Agreement, all terms and provisions of the Supply Agreement shall remain in full
force and effect as set forth therein. Nothing in this Agreement shall
constitute or be construed to be a termination of the Supply Agreement.
18.    Further Actions. Each of the parties hereto covenants and agrees, at its
own expense, to execute and deliver, at the request of the other parties hereto,
such further instruments of transfer and assignment and to take such other
action as such other parties may reasonably request to more effectively
consummate the Assignment and Assumption contemplated by this Agreement.
19.    Amendment and Waiver. No provision of this Agreement may be amended,
modified, supplemented or waived except by an instrument in writing executed by
all of the parties hereto or, in the case of an asserted waiver, executed by the
party against which enforcement of the waiver is sought. The rights and remedies
of the parties to this Agreement are cumulative and not alternative.
20.    Assignment. Neither this Agreement nor any right created hereby is
assignable by any of the parties hereto without the prior written consent of the
other parties; provided, that the

3



--------------------------------------------------------------------------------




Supply Agreement, as amended hereby, shall continue to be assignable on the
terms and conditions set forth in Section 18.7 thereof.
21.    Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of Colorado without reference or regard
to the conflicts of law rules thereof.
22.    Counterparts. This Agreement may be executed in any number of
counterparts and by facsimile, each of which will be deemed an original, and all
of which together will constitute one and the same instrument.


[Signature Page Follows]







4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


"IMAGING US"
"IMAGING GLOBAL"


Heska Imaging US, LLC






By: _________________________________


Name: ______________________________


Title: _______________________________
   


Heska Imaging Global, LLC






By: __________________________________


Name: _______________________________


Title: ________________________________
       









"CUATTRO"
"IMAGING INTERNATIONAL"


Cuattro, LLC






By: _________________________________


Name: ______________________________


Title: _______________________________
   


Heska Imaging International, LLC






By: __________________________________


Name: _______________________________


Title: ________________________________
       








[Signature Page to Assignment and Assumption Agreement (Supply Agreement)]



--------------------------------------------------------------------------------






Exhibit D
Form of Release
[Attached]





D-1





--------------------------------------------------------------------------------

Execution Version

RELEASE
This Release is executed and delivered as of _____________, 2016, pursuant to
that certain Agreement and Plan of Merger, dated as of March 14, 2016 (the
"Agreement"), by and among Heska Corporation, a Delaware corporation
(“Purchaser”), its wholly-owned subsidiary Cuattro International Merger
Subsidiary, Inc., a Delaware corporation (“Merger Sub”), Cuattro Veterinary,
LLC, a Delaware limited liability company (the “Company”), Kevin S. Wilson and
the other parties signatory thereto.
WHEREAS, the undersigned (the "Releasor") acknowledges that execution and
delivery of this Release is a condition to the Purchaser's obligation to
consummate the transactions contemplated pursuant to the Agreement and the other
transaction documents contemplated thereby and that the Purchaser is relying on
this Release in consummating such transactions.
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Releasor, intending to be legally bound, hereby agrees as follows:
1.    Defined Terms. Terms used without definition in this Release shall have
the meanings ascribed to such terms in the Agreement.
2.    Release. The Releasor, on behalf of the Releasor and each auditor,
counsel, advisor, consultant, Affiliate, representative, agent, predecessor,
successor or assign of the Releasor (collectively, the "Releasing Parties"),
hereby, knowingly and voluntarily, forever compromises, settles, waives,
releases and discharges with prejudice the Purchaser, the Company and each past,
present or future director, manager, officer, employee, auditor, counsel,
advisor, consultant, trustee, stockholder, member, equityholder, Affiliate,
parent, subsidiary, representative, agent, predecessor, successor or assign of
any of the Purchaser or the Company (collectively, the "Released Parties") from
any and all claims, rights, causes of action, protests, suits, disputes, orders,
obligations, debts, demands, proceedings, contracts, agreements, promises,
liabilities, controversies, costs, expenses, fees (including attorneys' fees),
or damages of any kind (collectively, "Claims"), arising by any means including,
without limitation, subrogation, assignment, reimbursement, operation of law or
otherwise, out of any event, occurrence, act or failure to act preceding, or
contemporaneous with, the Closing, whether known or unknown, suspected or
unsuspected, accrued or not accrued, foreseen or unforeseen, or mature or
unmature. The Claims released pursuant hereto include, but are not limited to,
Claims for breach of contract, tort or personal injury of any sort, whether
intentional or negligent, including, without limitation, Claims for the
negligence of any or all of the Released Parties, and Claims under any state or
federal statute or regulation, in equity or at common law, and any contract
rights or Claims with respect to equity securities of the Company; provided,
however, this Release shall not affect or impair any of the rights expressly set
forth in the Transaction Documents.
The Claims released pursuant to this Release include, but are not limited to,
any Claim arising out of the Releasor's employment with and/or termination from
any Released Party, including, but not limited to, any and all rights or claims
the Releasor may have under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e et seq.; the Equal Pay Act, 29 U.S.C. § 206(d) et seq.; the
Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq.; and the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.; all as amended, and any
other federal, state, or local laws or regulations prohibiting employment
discrimination (including a claim for



6357615

--------------------------------------------------------------------------------




retaliation); and any claim for reinstatement. The Claims released pursuant to
this Release also include, but are not limited to, any Claims for wrongful
discharge, breach of contract (express or implied), breach of any covenant of
good faith and fair dealing (express or implied), any Claims that any Released
Party has dealt with the Releasor unfairly or has denied the Releasor any rights
under its policies and procedures or any other Claims arising under common or
civil law and relating to the Releasor's employment with and/or separation from
any Released Party, and any Claims under the Employee Retirement Income Security
Act of 1974, 29 U.S.C. § 1001 et seq.; provided, however, that nothing in this
Release prevents the Releasor from filing, cooperating with or participating in
any proceeding before the EEOC or a state fair employment practices agency
(except that the Releasor acknowledges that he or she may not be able to recover
any monetary benefits in connection with any such proceeding).
The Releasor, on behalf of the Releasor and the other Releasing Parties,
specifically waives the benefit of the provisions of Section 1542 of the Civil
Code of the State of California, which reads as follows: "A general release does
not extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor." Notwithstanding the
provisions of Section 1542 and for the purpose of implementing a full and
complete release, the parties hereto expressly acknowledge that this Release is
intended to include all claims which the Releasor, on behalf of the Releasor and
the other Releasing Parties, does not know or suspect to exist in his favor at
the time of the execution of this Release, and that this Release will extinguish
any such claims.
The Releasor agrees that the consideration contemplated pursuant to the
Transaction Documents and the other direct and indirect benefits afforded the
Releasor under the Transaction Documents provide more than adequate
consideration for this Release.
3.    Covenant Not to Sue. The Releasor, on behalf of the Releasor and the other
Releasing Parties, hereby expressly agrees not to, at any time, sue, protest,
initiate, institute or assist in instituting any proceeding, grievance, suit or
investigation before any court or other governmental authority related to any
Claim released pursuant to this Release or otherwise assert any Claim released
pursuant to this Release against any of the Released Parties, except as provided
in Section 2 above relating to filing, cooperating with or participating in any
proceeding before the EEOC or a state fair employment practices agency.


4.    Warranty of Adequate Representation. The Releasor hereby represents and
warrants that the Releasor (i) has been adequately represented by counsel in
deciding to execute and deliver this Release, (ii) understands the terms and
conditions of this Release, (iii) is executing and delivering this Release of
the Releasor's own free will, in good faith and after due consideration, and
(iv) has not been coerced or placed under duress in any manner in order to
induce the Releasor to execute and deliver this Release. The Releasor further
acknowledges and agrees that this Release is valid, fair, adequate and
reasonable.


5.    Warranty of Non-Assignment of Claims. The Releasor hereby represents and
warrants that the Releasor has not sold, assigned, pledged, transferred or
otherwise disposed of, in whole or in part, any right, title, interest, lien,
security interest, or claim in, to, or with respect to, any Claim the Releasor
currently has, or has had in the past, against any Released Party.



2
6357615

--------------------------------------------------------------------------------




6.    Indemnification. The Releasor covenants and agrees, on behalf of the
Releasor and the other Releasing Parties, to DEFEND, INDEMNIFY AND HOLD HARMLESS
each of the Released Parties from and against all Claims arising out of (i) any
Claim released pursuant to this Release or (ii) any breach by the Releasor of
any representation, warranty, covenant or agreement set forth in this Release.
7.    Reformation and Severability. If any provision of this Release is held to
be invalid, illegal or unenforceable, that provision shall, to the extent
possible, be modified in such manner as to be valid, legal and enforceable but
so as to most nearly retain the intent of the Releasor as expressed herein, and
if such a modification is not possible, that provision shall be severed from
this Release, and in either case the validity, legality and enforceability of
the remaining provisions of this Release shall not in any way be affected or
impaired thereby.
8.    Governing Law. This Release and the rights and obligations hereunder shall
be governed by and construed, interpreted and enforced in accordance with the
laws of the State of Delaware without giving effect to the choice of law
provisions thereof.




[SIGNATURE PAGE TO FOLLOW]





3
6357615

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Releasor has executed and delivered this Release as of
the day and year first written above.
____________________________
Name: ______________________
State of ___________)
) SS:
County of _________)


I, __________________________, do hereby certify that ________________ this day
appeared before me personally and did acknowledge that he or she did execute and
deliver the foregoing instrument by signing his or her name, for the purposes
therein named and expressed.


In Witness Whereof, I set my hand and official seal this ____ day of
________________, 2016.


_________________________________
Notary Public


Commission Expires:     
______________________________


CONSENT OF SPOUSE


The undersigned, being the spouse of __________, who is a party to the Release,
hereby consents and agrees that any community property and/or other interest of
the undersigned in the subject matter of the Release is subject to, and bound
by, such Release.


____________________________________    DATED as of __________________, 2016.
Name: _____________________________




State of ___________)
) SS:
County of _________)


I, __________________________, do hereby certify that _______________________
this day appeared before me personally and did acknowledge that he or she did
execute and deliver the foregoing instrument by signing his or her name, for the
purposes therein named and expressed.


In Witness Whereof, I set my hand and official seal this ____ day of
________________, 2016.


_________________________________
Notary Public


Commission Expires:     
______________________________




--------------------------------------------------------------------------------

Execution Version

RELEASE
This Release is executed and delivered as of ____________, 2015, pursuant to
that certain Agreement and Plan of Merger, dated as of March 14, 2016 (the
"Agreement"), by and among Heska Corporation, a Delaware corporation
(“Purchaser”), its wholly-owned subsidiary Cuattro International Merger
Subsidiary, Inc., a Delaware corporation (“Merger Sub”), Cuattro Veterinary,
LLC, a Delaware limited liability company (the “Company”), Kevin S. Wilson and
the other parties signatory thereto.
WHEREAS, the undersigned (the "Releasor") acknowledges that execution and
delivery of this Release is a condition to the Purchaser's obligation to
consummate the transactions contemplated pursuant to the Agreement and the other
transaction documents contemplated thereby and that the Purchaser is relying on
this Release in consummating such transactions.
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Releasor, intending to be legally bound, hereby agrees as follows:
1.    Defined Terms. Terms used without definition in this Release shall have
the meanings ascribed to such terms in the Agreement.


2.    Release. The Releasor, on behalf of the Releasor and each trustee,
beneficiary, employee, member, manager, auditor, counsel, advisor, consultant,
Affiliate, representative, agent, predecessor, successor or assign of the
Releasor (collectively, the "Releasing Parties"), hereby, knowingly and
voluntarily, forever compromises, settles, waives, releases and discharges with
prejudice the Purchaser, the Company and each past, present or future director,
manager, officer, employee, auditor, counsel, advisor, consultant, trustee,
stockholder, member, equityholder, Affiliate, parent, subsidiary,
representative, agent, predecessor, successor or assign of any of the Purchaser
or the Company (collectively, the "Released Parties") from any and all claims,
rights, causes of action, protests, suits, disputes, orders, obligations, debts,
demands, proceedings, contracts, agreements, promises, liabilities,
controversies, costs, expenses, fees (including attorneys' fees), or damages of
any kind (collectively, "Claims"), arising by any means including, without
limitation, subrogation, assignment, reimbursement, operation of law or
otherwise, out of any event, occurrence, act or failure to act preceding, or
contemporaneous with, the Closing, whether known or unknown, suspected or
unsuspected, accrued or not accrued, foreseen or unforeseen, or mature or
unmature. The Claims released pursuant hereto include, but are not limited to,
Claims for breach of contract, tort or personal injury of any sort, whether
intentional or negligent, including, without limitation, Claims for the
negligence of any or all of the Released Parties, and Claims under any state or
federal statute or regulation, in equity or at common law, and any contract
rights or Claims with respect to equity securities of the Company; provided,
however, this Release shall not affect or impair any of the rights expressly set
forth in the Transaction Documents.


The Releasor, on behalf of the Releasor and the other Releasing Parties,
specifically waives the benefit of the provisions of Section 1542 of the Civil
Code of the State of California, which reads as follows: "A general release does
not extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must




--------------------------------------------------------------------------------




have materially affected his settlement with the debtor." Notwithstanding the
provisions of Section 1542 and for the purpose of implementing a full and
complete release, the parties hereto expressly acknowledge that this Release is
intended to include all claims which the Releasor, on behalf of the Releasor and
the other Releasing Parties, does not know or suspect to exist in his favor at
the time of the execution of this Release, and that this Release will extinguish
any such claims.
 

The Releasor agrees that the consideration contemplated pursuant to the
Transaction Documents and the other direct and indirect benefits afforded the
Releasor under the Transaction Documents provide more than adequate
consideration for this Release.




3.    Covenant Not to Sue. The Releasor, on behalf of the Releasor and the other
Releasing Parties, hereby expressly agrees not to, at any time, sue, protest,
initiate, institute or assist in instituting any proceeding, grievance, suit or
investigation before any court or other governmental authority related to any
Claim released pursuant to this Release or otherwise assert any Claim released
pursuant to this Release against any of the Released Parties.


4.    Warranty of Adequate Representation. The Releasor hereby represents and
warrants that the Releasor (i) has been adequately represented by counsel in
deciding to execute and deliver this Release, (ii) understands the terms and
conditions of this Release, (iii) is executing and delivering this Release of
the Releasor's own free will, in good faith and after due consideration, and
(iv) has not been coerced or placed under duress in any manner in order to
induce the Releasor to execute and deliver this Release. The Releasor further
acknowledges and agrees that this Release is valid, fair, adequate and
reasonable.
5.    Warranty of Non-Assignment of Claims. The Releasor hereby represents and
warrants that the Releasor has not sold, assigned, pledged, transferred or
otherwise disposed of, in whole or in part, any right, title, interest, lien,
security interest, or claim in, to, or with respect to, any Claim the Releasor
currently has, or has had in the past, against any Released Party.
6.    Indemnification. The Releasor covenants and agrees, on behalf of the
Releasor and the other Releasing Parties, to DEFEND, INDEMNIFY AND HOLD HARMLESS
each of the Released Parties from and against all Claims arising out of (i) any
Claim released pursuant to this Release or (ii) any breach by the Releasor of
any representation, warranty, covenant or agreement set forth in this Release.


7.    Reformation and Severability. If any provision of this Release is held to
be invalid, illegal or unenforceable, that provision shall, to the extent
possible, be modified in such manner as to be valid, legal and enforceable but
so as to most nearly retain the intent of the Releasor as expressed herein, and
if such a modification is not possible, that provision shall be severed from
this Release, and in either case the validity, legality and enforceability of
the remaining provisions of this Release shall not in any way be affected or
impaired thereby.


8.    Governing Law. This Release and the rights and obligations hereunder shall
be governed by and construed, interpreted and enforced in accordance with the
laws of the State of Delaware without giving effect to the choice of law
provisions thereof.



2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Releasor has executed and delivered this Release as of
the day and year first written above.
____________________________________
By:_________________________________
Name: ______________________________
Title: _______________________________


State of ___________)
) SS:
County of _________)


I, __________________________, do hereby certify that __________________ this
day appeared before me personally and did acknowledge that he did execute and
deliver the foregoing instrument by signing his name, for the purposes therein
named and expressed.


In Witness Whereof, I set my hand and official seal this ____ day of
________________, 2016.


_________________________________
Notary Public


Commission Expires:     
______________________________








